Case 19-30249-KLP               Doc 9      Filed 03/01/19 Entered 03/01/19 21:33:34                        Desc Main
                                           Document     Page 1 of 49


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    GYMBOREE GROUP, INC., et al., 1                                    ) Case No. 19-30258 (KLP)
                                                                       )
                              Debtors.                                 ) (Jointly Administered)
                                                                       )


                             STATEMENT OF FINANCIAL AFFAIRS FOR
                                GYMBOREE RETAIL STORES, LLC
                                   CASE NO. 19-30249 (KLP)




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
      71 Stevenson Street, Suite 2200, San Francisco, California 94105.
Case 19-30249-KLP               Doc 9      Filed 03/01/19 Entered 03/01/19 21:33:34                        Desc Main
                                           Document     Page 2 of 49


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

                                                                  )
    In re:                                                        )         Chapter 11
                                                                  )
    GYMBOREE GROUP, INC., et al.,1                                )         Case No. 19-30258 (KLP)
                                                                  )
                              Debtors.                            )         (Jointly Administered)
                                                                  )

        GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS


General

        The Schedules of Assets and Liabilities (collectively, the “Schedules”) and the Statements
of Financial Affairs (collectively, the “Statements” and, together with the Schedules, the
“Schedules and Statements”) filed by Gymboree Group Inc. (“Gymboree” or the “Company”) and
its debtor affiliates, as chapter 11 debtors in possession (collectively the “Debtors”) pending in the
United States Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”) were
prepared, pursuant to section 521 of title 11 of the United States Code (the “Bankruptcy Code”)
and Rule 1007 of the Federal Rules of Bankruptcy Procedure, by management of the Debtors, with
the assistance of the Debtors’ advisors, and are unaudited.

        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances, based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be
no assurance that these Schedules and Statements are complete. The Debtors reserve all rights to
amend or supplement the Schedules and Statements from time to time, in all respects, as may be
necessary or appropriate, including, without limitation, the right to amend the Schedules and
Statements with respect to claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”)
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,

1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding Corporation
      (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc. (6463);
      Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores, LLC
      (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is 71
      Stevenson Street, Suite 2200, San Francisco, California 94105.



                                                            1
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document     Page 3 of 49


priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated;” or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements shall constitute a waiver of any right
of the Debtors or an admission with respect to their chapter 11 cases (including, but not limited to,
issues involving claims, substantive consolidation, defenses, equitable subordination, and/or
causes of action arising under the provisions of chapter 5 of the Bankruptcy Code and any other
relevant non-bankruptcy laws to recover assets or avoid transfers).

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist.

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or re-
categorized. In no event will the Debtors or their agents, attorneys and financial advisors be liable
to any third party for any direct, indirect, incidental, consequential, or special damages (including,
but not limited to, damages arising from the disallowance of a potential claim against the Debtors
or damages to business reputation, lost business, or lost profits), whether foreseeable or not and
however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
of the possibility of such damages.

        The Schedules and Statements have been signed by Jon W. Kimmins, Chief Financial
Officer, and authorized agent at each of the Debtors. Accordingly, in reviewing and signing the
Schedules and Statements, Mr. Kimmins necessarily relied upon the efforts, statements, and
representations of the Debtors’ other personnel and professionals. Mr. Kimmins has not (and could
not have) personally verified the accuracy of each such statement and representation, including,
but not limited to, statements and representations concerning amounts owed to creditors,
classification of such amounts, and their addresses.

        Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments. In the event
that the Schedules and Statements differ from the Global Notes, the Global Notes shall control.



                                                  2
Case 19-30249-KLP            Doc 9      Filed 03/01/19 Entered 03/01/19 21:33:34                     Desc Main
                                        Document     Page 4 of 49


        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules and Statements (the “Global Notes”) are incorporated by
reference in, and comprise an integral part of, all of the Schedules and Statements, and should be
referred to and considered in connection with any review of the Schedules and Statements.2

                             Global Notes and Overview of Methodology

Description of the Cases and Information Date

        On January 16, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. The chapter 11 cases are being
jointly administered under Case No. 19-30258 (KLP) pursuant to an order entered on January 17,
2019 [Docket No. 60]. The Debtors continue to operate their business and manage their property
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.
Notwithstanding the joint administration of the Debtors’ cases for procedural purposes, each
Debtor has filed its own Schedules and Statements. The asset information provided herein, except
as otherwise noted, represents the asset data of the Debtors as of January 5, 2019, the date of the
Debtors’ month end closure to their balance sheet prior to the Petition Date, and the liability data
of the Debtors as of the close of business on the Petition Date.

        On June 12, 2017, The Gymboree Corp. and several of its affiliates commenced chapter 11
cases (the “Prior Cases”) before the Court, which were jointly administered under the caption In
re The Gymboree Corp., No. 17-32986 (KLP). A plan of reorganization was confirmed in the Prior
Cases on September 7, 2017, and such plan went effective on September 29, 2017. On January 19,
2018, all of the Prior Cases, other than the case of The Gymboree Corporation, were closed. Unless
otherwise specified in the Schedules, Statements or Specific Notes, the responses contained in the
Schedules and Statements only relate to the period since the Debtors’ emergence from the Prior
Cases. Although the Debtors in these cases are distinct from the debtors in the Prior Cases and the
Debtors do not express any views with respect to the reliability or accuracy of information
contained in the Schedules and Statements filed by the debtors in the Prior Cases, such Schedules
and Statements may provide similar information relevant to the Debtors for earlier periods of time.

Basis of Presentation

        For financial reporting purposes, prior to the Petition Date, the Debtors prepared financial
statements that were consolidated by Debtor Gymboree Holding Corporation. Combining the
assets and liabilities set forth in the Debtors’ Schedules and Statements would result in amounts
that would be substantially different from financial information that would be prepared on a
consolidated basis under Generally Accepted Accounting Principles (“GAAP”). Therefore, these
Schedules and Statements do not purport to represent financial statements prepared in accordance
with GAAP nor are they intended to fully reconcile to the financial statements prepared by the
Debtors. Unlike the consolidated financial statements, these Schedules and Statements reflect the

2
    These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
    Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
    Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
    exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
    appropriate.



                                                        3
Case 19-30249-KLP          Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34                Desc Main
                                    Document     Page 5 of 49


assets and liabilities of each separate Debtor, except where otherwise indicated. Information
contained in the Schedules and Statements has been derived from the Debtors’ books and records
and historical financial statements.

        Moreover, given, among other things, the uncertainty surrounding the collection and
ownership of certain assets and the valuation and nature of certain liabilities, to the extent that a
Debtor shows more assets than liabilities, this is not an admission that the Debtor was solvent as
of the Petition Date or at any time prior to the Petition Date. Likewise, to the extent a Debtor
shows more liabilities than assets, this is not an admission that the Debtor was insolvent at the
Petition Date or any time prior to the Petition Date.

Amendment of Schedules and Statements

        While reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements, inadvertent errors or omissions may exist. The Debtors reserve all
rights to amend and/or supplement the Schedules and Statements from time to time as is necessary
or appropriate.

                 General Disclosures Applicable to Schedules and Statements

        1.      Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant bankruptcy and
non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with respect to any
cause of action (including avoidance actions), controversy, right of setoff, cross claim,
counterclaim, or recoupment and any claim on contracts or for breaches of duties imposed by law
or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
judgment, account, defense, power, privilege, license, and franchise of any kind or character
whatsoever, known, unknown, fixed or contingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in tort,
in law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”) they
may have, and neither these Global Notes nor the Schedules and Statements shall be deemed a
waiver of any claims or Causes of Action or in any way prejudice or impair the assertion of such
claims or Causes of Action.

        2.      Recharacterization. The Debtors have made reasonable efforts to correctly
characterize, classify, categorize, and designate the claims, assets, executory contracts, unexpired
leases, and other items reported in the Schedules and Statements. However, the Debtors may have
improperly characterized, classified, categorized, designated or omitted certain items due to the
complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all of their rights
to recharacterize, reclassify, recategorize, or redesignate items reported in the Schedules and
Statements at a later time as necessary or appropriate, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.




                                                   4
Case 19-30249-KLP          Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34                Desc Main
                                    Document     Page 6 of 49


        3.       Claim Designations. Any failure to designate a claim in the Schedules and
Statements as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors
reserve all of their rights to dispute, or to assert offsets or defenses to, any claim reflected on their
Schedules or Statements on any grounds, including, but not limited to, amount, liability, priority,
status, or classification, or to otherwise subsequently designate any claim as “contingent,”
“unliquidated,” or “disputed.” Moreover, the Debtors reserve all of their rights to amend their
Schedules and Statements as necessary and appropriate. Listing a claim does not constitute an
admission of liability by the Debtors.

        4.     Unliquidated Claim Amounts. Claim amounts that could not be readily
quantified by the Debtors are scheduled as “unliquidated.”

       5.       Undetermined Amounts. The description of an amount as “undetermined” is not
intended to reflect upon the materiality of such amount.

        6.      Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the
Debtors’ chapter 11 cases entered on or about January 17, 2019, January 18, 2019 and
February 15, 2019 (collectively, the “First Day Orders”), the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims of employees, critical service
providers, lienholders, exporters, importers, customer credits/refunds, and taxing authorities.
Accordingly, these liabilities may have been or may be satisfied in accordance with such orders
and therefore may not be listed in the Schedules and Statements. Regardless of whether such
claims are listed in the Schedules and Statements, to the extent such claims are paid pursuant to an
order of the Bankruptcy Court (including the First Day Orders), the Debtors reserve all rights to
amend or supplement their Schedules and Statements to reflect such payment as is necessary and
appropriate to avoid overpayment or duplicate payment for such liabilities.

        7.      Other Paid Claims. To the extent the Debtors have reached any postpetition
settlement with a vendor or other creditor, the terms of such settlement will prevail, supersede
amounts listed in the Debtors’ Schedules and Statements, and shall be enforceable by all parties,
subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of the
claims listed in the Schedules and Statements pursuant to any orders entered by the Bankruptcy
Court, the Debtors reserve all rights to amend and supplement the Schedules and Statements and
take other action, such as filing claims objections, as is necessary and appropriate to avoid
overpayment or duplicate payment for such liabilities.

        8.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, net book values as of January 5, 2019 are
reflected on the Schedules and Statements. Exceptions to this include operating cash and certain
other assets. Operating cash is presented at bank balance as of the Petition Date. Certain other
assets, such as investments in subsidiaries and other intangible assets, are listed at undetermined
amounts, as the net book values may differ materially from fair market values. Amounts ultimately
realized may vary from net book value (or whatever value was ascribed) and such variance may
be material. Accordingly, the Debtors reserve all of their rights to amend or adjust the value of
each asset set forth herein. In addition, the amounts shown for total liabilities exclude items


                                                   5
Case 19-30249-KLP          Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34               Desc Main
                                    Document     Page 7 of 49


identified as “unknown” or “undetermined,” and, thus, ultimate liabilities may differ materially
from those stated in the Schedules and Statements. Also, assets that have been fully depreciated
or that were expensed for accounting purposes either do not appear in these Schedules and
Statements or are listed with a zero-dollar value, as such assets have no net book value. The
omission of an asset from the Schedules and Statements does not constitute a representation
regarding the ownership of such asset, and any such omission does not constitute a waiver of any
rights of the Debtors with respect to such asset. Given, among other things, the current market
valuation of certain assets and the valuation and nature of certain liabilities, nothing in the Debtors’
Schedules and Statements shall be, or shall be deemed to be an admission that any Debtor was
solvent or insolvent as of the Petition Date.

       9.      Liabilities. The Debtors have sought to allocate liabilities between the prepetition
and postpetition periods based on the information and research that was conducted in connection
with the preparation of the Schedules and Statements. As additional information becomes
available and further research is conducted, the allocation of liabilities between prepetition and
postpetition periods may change. The Debtors reserve the right to amend the Schedules and
Statements as they deem appropriate in this regard.

        10.     Excluded Assets and Liabilities. The Debtors have excluded certain categories of
assets, tax accruals, and liabilities from the Schedules and Statements, including without
limitation, certain intercompany transactions, accrued salaries, certain employee benefit accruals
and accrued accounts payable. In addition and as set forth above, the Debtors have excluded
certain amounts for which the Debtors have been granted authority to pay pursuant to a First Day
Order or other order that may be entered by the Bankruptcy Court. The Debtors also have excluded
rejection damage claims of counterparties to executory contracts and unexpired leases that may be
rejected (if any), to the extent such damage claims exist or may exist. Also, certain immaterial
assets and liabilities may have been excluded.

        11.     Confidential or Sensitive Information. There may be instances in which certain
information in the Schedules and Statements intentionally has been redacted due to the nature of
an agreement between a Debtor and a third party, concerns about the confidential or commercially
sensitive nature of certain information, or concerns for the privacy of an individual. The alterations
will be limited to only what is necessary to protect the Debtor or third party.

        12.     Leases. The Debtors have not included in the Schedules and Statements the future
obligations of any capital or operating leases. To the extent that there was an amount outstanding
as of the Petition Date, the creditor has been included on Schedule F of the Schedules.

        13.     Contingent Assets. The Debtors believe that they may possess certain claims and
causes of action against various parties. Additionally, the Debtors may possess contingent claims
in the form of various avoidance actions they could commence under the provisions of chapter 5
of the Bankruptcy Code and other relevant non-bankruptcy laws. The Debtors, despite reasonable
efforts, may not have set forth all of their causes of action against third parties as assets in their
Schedules and Statements. The Debtors reserve all of their rights with respect to any claims, causes
of action, or avoidance actions they may have and nothing contained in these Global Notes or the
Schedules and Statements shall be deemed a waiver of any such claims, avoidance actions, or
causes of action or in any way prejudice or impair the assertion of such claims.


                                                   6
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document     Page 8 of 49


        The Debtors may also possess contingent and unliquidated claims against affiliate Debtor
entities for various financial accommodations and similar benefits they have extended from time
to time, including contingent and unliquidated claims for contribution, reimbursement, and/or
indemnification arising from, among other things, (i) letters of credit, (ii) notes payable and
receivable, (iii) surety bonds, (iv) guarantees, (v) indemnities, and (vi) warranties. Additionally,
prior to the relevant Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits
in the ordinary course of its business against third parties seeking monetary damages. Refer to
each Statement, item 4(a)(i), for lawsuits commenced prior to the relevant Petition Date in which
the Debtor was a plaintiff.

       14.     Receivables and Payables. The Debtors have not listed individual customer
accounts receivable balance information as the Company considers its customer list to be
proprietary and confidential.

        15.    Intercompany Accounts. The Debtors record intercompany assets and liabilities
through intercompany trade (includes trade and other business-related transactions) accounts,
where they are reflected as receivables and payables. Intercompany trade accounts record sales-
type transactions between Gymboree’s subsidiaries and affiliates. The Debtors have eliminated
intra-company activity within each legal entity, and intercompany balances are reported in the
Schedules on a net basis. For additional information regarding the Debtors’ intercompany
transactions and related cash management protocols, see Debtors’ Motion for Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management
System, (B) Maintain Existing Bank Accounts, and (C) Perform Intercompany Transactions,
(II) Granting a Waiver of (A) the Requirements of Section 345(b) of the Bankruptcy Code and
(B) Certain of the U.S. Trustee’s Operating Guidelines, (III) Scheduling a Hearing to Consider
Entry of a Final Order, and (IV) Granting Related Relief [Docket No. 10] (the “Cash Management
Motion”).

        16.     Guarantees and Other Secondary Liability Claims. The Debtors have used
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other such agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedule H for the Debtor or Debtors affected
by such Guarantees. However, certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to amend the Schedules to the
extent that additional Guarantees are identified.

        17.     Intellectual Property Rights. Exclusion of certain intellectual property shall not
be construed to be an admission that such intellectual property rights have been abandoned, have
been terminated, or otherwise have expired by their terms, or have been assigned or otherwise
transferred pursuant to a sale, acquisition, or other transaction. Conversely, inclusion of certain
intellectual property shall not be construed to be an admission that such intellectual property rights
have not been abandoned, have not been terminated, or otherwise have not expired by their terms,
or have not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
transaction. The Debtors have made every effort to attribute intellectual property to the rightful
Debtor owner, however, in some instances, intellectual property owned by one Debtor may, in


                                                  7
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document     Page 9 of 49


fact, be owned by another. Accordingly, the Debtors reserve all of their rights with respect to the
legal status of any and all intellectual property rights.

        18.     Executory Contracts. Although the debtors made diligent efforts to attribute an
executory contract to its rightful Debtor, in certain instances, the Debtors may have inadvertently
failed to do so. Accordingly, the Debtors reserve all of their rights with respect to the named
parties of any and all executory contracts, including the right to amend Schedule G.

        19.    Liens. The inventories, property, and equipment listed in the Statements and
Schedules are presented without consideration of any asserted mechanics’, materialmen, or similar
liens that may attach (or have attached) to such inventories, property, and equipment.

       20.    Estimates. To prepare and file the Schedules as close to the Petition Date as
possible, management was required to make certain estimates and assumptions that affected the
reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
reported amounts of assets and liability to reflect changes in those estimates or assumptions.

       21.     Fiscal Year. Effective July 13, 2017, the Debtors’ predecessors in interest elected
to change their fiscal year to begin and end on the Saturday closest to the end of January. The
Debtors’ Fiscal Year 2017 was only for the period beginning September 29, 2017, the date they
came into existence and emerged from their predecessors’ chapter 11 cases, and ending
February 3, 2018. The Debtors’ Fiscal Year 2018 was for the 12-month period beginning
February 4, 2018 and ending February 2, 2019.

       22.     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

       23.     Property and Equipment. Unless otherwise indicated, owned property and
equipment are stated at net book value. The Debtors may lease furniture, fixtures, and equipment
from certain third party lessors. Any such leases are set forth in the Schedules and Statements.
Nothing in the Schedules and Statements is or shall be construed as an admission as to the
determination as to the legal status of any lease (including whether any lease is a true lease or a
financing arrangement), and the Debtors reserve all of their rights with respect to same.

       24.     Inventory. Merchandise inventories are recorded at cost, determined on a
weighted-average basis. The Debtors record an inventory shrink adjustment based upon physical
counts and also provide for estimated shrink adjustments for the period between the last physical
inventory count and each balance sheet date. The inventory shrink estimate can be affected by
changes in merchandise mix and changes in actual shrink trends.

         25.    Claims of Third-Party Related Entities. While the Debtors have made every
effort to properly classify each claim listed in the Schedules as being either disputed or undisputed,
liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able to
fully reconcile all payments made to certain third parties and their related entities on account of
the Debtors’ obligations to same. Therefore, to the extent that the Debtors have classified their
estimate of claims of a creditor as disputed, all claims of such creditor’s affiliates listed in the
Schedules and Statements shall similarly be considered as disputed, whether or not they are
designated as such.



                                                  8
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                  Document      Page 10 of 49


        26.     Interest in Subsidiaries and Affiliates. Debtor Gymboree Holding Corporation
is a holding company with Debtor Gymboree Intermediate Corporation being a wholly-owned
direct subsidiary. In turn, Gymboree Group, Inc. is a wholly-owned direct subsidiary of Gymboree
Intermediate Corporation. With the exception of Gym-Card, LLC, which is the wholly-owned
direct subsidiary of Gymboree Retail Stores, LLC, each of the other seven Debtors are wholly-
owned direct subsidiaries of Gymboree Group, Inc. Each Debtor’s Schedule A/B15 or
Statement 25 contains a listing of the current capital structure of the Debtors and includes
ownership interests.

        27.    Umbrella or Master Agreements. Contracts listed in the Schedules and
Statements may be umbrella or master agreements that cover relationships with some or all of the
Debtors. Where relevant, such agreements have been listed in the Schedules and Statements only
of the Debtor that signed the original umbrella or master agreement.

        28.    Credits and Adjustments. The claims of individual creditors for, among other
things, goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
and records and may not reflect credits, allowances, or other adjustments due from such creditors
to the Debtors. The Debtors reserve all of their rights with regard to such credits, allowances, and
other adjustments, including the right to assert claims objections and/or setoffs with respect to the
same.

        29.     Setoffs. The Debtors incur certain setoffs and other similar rights during the
ordinary course of business. Offsets in the ordinary course can result from various items,
including, without limitation, intercompany transactions, pricing discrepancies, returns,
warranties, and other disputes between the Debtors and their suppliers. These offsets and other
similar rights are consistent with the ordinary course of business in the Debtors’ industry and are
not tracked separately. Therefore, although such offsets and other similar rights may have been
accounted for when certain amounts were included in the Schedules, offsets are not independently
accounted for, and as such, are excluded from the Schedules.

        30.     Insiders. For purposes of the Schedules and Statements, the Debtors define
“insiders” to include the following: (a) directors; (b) officers; (c) shareholders holding in excess
of 20% of the voting shares of one of the Debtor entities (whether directly or indirectly);
(d) relatives of directors, officers or shareholders of the Debtors (to the extent known by the
Debtors); and (e) Debtor/non-Debtor affiliates.

        Persons listed as “insiders” have been included for informational purposes only. The
Debtors do not take any position with respect to: (a) such person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision
making or corporate authority of such individual; or (d) whether such individual could successfully
argue that he or she is not an “insider” under applicable law, including the federal securities laws,
or with respect to any theories of liability or for any other purpose.

        31.    Controlling Shareholders. For purposes of the Schedules and Statements, the
Debtors define “controlling shareholders” to include entities that directly hold in excess of 20% of
the voting shares of the applicable Debtor entity. Entities listed as “controlling shareholders” have
been included for informational purposes only. The Debtors do not take any position with respect


                                                 9
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document      Page 11 of 49


to such entity’s influence over the control of the Debtors or whether such entity could successfully
argue that it is not a “controlling shareholder” under applicable law, including the federal securities
laws, or with respect to any theories of liability or for any other purpose.

       32.     Payments. The financial affairs and business of the Debtors are complex. Prior to
the Petition Date, the Debtors maintained a cash management and disbursement system in the
ordinary course of their businesses (the “Cash Management System”) (as described in the Cash
Management Motion). Although efforts have been made to attribute open payable amounts to the
correct legal entity, the Debtors reserve the right to modify or amend their Schedules and
Statements to attribute such payment to a different legal entity, if appropriate.

        33.     Totals. All totals that are included in the Schedules and Statements represent totals
of all the known amounts included in the Schedules and Statements. To the extent there are
unknown or undetermined amounts, the actual total may be different than the listed total. The
description of an amount as “unknown” or “undetermined” is not intended to reflect upon the
materiality of such amount. To the extent a Debtor is a guarantor of debt held by another Debtor,
the amounts reflected in these Schedules are inclusive of each Debtor’s guarantor obligations.




                                                  10
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                   Document      Page 12 of 49


General Notes Regarding Schedule A/B

The Debtors transfer funds among Debtors and non-debtor entities in the ordinary course of
business as trade. Intercompany transfers are not reported by the Debtors as accounts receivable,
so do not appear in Schedules A/B. Any intercompany debts are recorded on Schedules E/F.

Specific Notes Regarding Schedule A/B

        1.     Schedule A/B-6 – Deposits and Prepayments. Deposit amounts are as of the
Petition Date and do not reflect any modifications made by the Debtors after the Petition Date or
any applications made by certain utilities after the Petition Date to pay for services provided by
them before the Petition Date.

         2.     Schedule A/B-8 –Prepayments, including prepayments on executory contracts,
leases, insurance, taxes, and rent. The Debtors have categorized their various prepayments by
type, and have employed the catch-all category titled “Prepaid Other” for any prepayments that do
not fit neatly under any other category. The types of prepayments categorized as “Prepaid Other”
include certain advances made under service agreements and professional fees.

       3.      Schedule A/B-15 – Stock and interests in incorporated and unincorporated
businesses. See Schedule Exhibit A/B-15 for additional businesses the Debtor was a parent of or
owned a significant interest in.

       4.     Schedule A/B-21 – Inventory, excluding agricultural assets. With respect to
inventory obsolescence reserves, the Company reserves 25% for any merchandise older than one
year. Furthermore, a lower cost of market reserve is calculated based on GAAP.

        5.      Schedules A/B-39, -40, -41, -43, -44, and -50 – Office and Business Equipment.
Certain of the Debtors’ office and business equipment, fixtures, machinery, furnishings, and
supplies are not capitalized based on its accounting policies and procedures. The Debtors generally
capitalize an asset if it has a life of more than 1 year and if it meets a certain dollar threshold in
accordance with the Debtors’ accounting policy. There may be certain assets that are not
capitalized because they did not meet the Debtors’ capitalization policy. Those assets that are not
capitalized are not listed herein.

        6.       Schedule A/B-55 – Real property. For financial reporting purposes, the Debtors’
interest in the lease entered into with respect to the Debtors’ distribution center located in Dixon,
California is accounted for as a failed sale-leaseback. Accordingly, despite the fact that
Gymboree Retail Stores, LLC is not named on the lease, a portion of the capitalized value of the
Debtors’ interest in this real property is reflected on its Schedules.

        7.      Schedule A/B-63 – Customer lists, mailing lists, or other compilations. The
Debtor operates three retail store locations in Puerto Rico. The Schedule includes the value
allocated to the customer list associated with each store.

      8.       Schedule A/B-65 – Goodwill. The Debtors implemented a series of organizational
changes as part of the plan of reorganization confirmed during the Prior Cases, and in connection



                                                 11
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                  Document      Page 13 of 49


therewith the Debtors undertook a fair valuation of their assets and liabilities that resulted in the
creation of goodwill accounts for many of the Debtors upon their emergence from the Prior Cases.

        9.      Schedule A/B-72 – Tax refunds and unused net operating losses (NOLs). The
Debtors’ Schedule A/B may include certain tax refunds and unused state net operating losses
(“NOLs”) as set forth therein that have accrued and are available to offset future tax liabilities in
certain circumstances. Schedule A/B reflects the balance of the amount of a Debtor’s NOLs as of
February 3, 2018, and does not reflect any NOLs that such Debtor may accrue in the future,
including for the fiscal year ended February 2, 2019.




                                                 12
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                   Document      Page 14 of 49


Specific Notes Regarding Schedule D

         Except as otherwise agreed pursuant to a stipulation or agreed order or general order
entered by the Court, the Debtors reserve their rights to dispute or challenge validity, perfection,
or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
to a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors may
have scheduled claims of various creditors as secured claims, the Debtors reserve all rights to
dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
structure of any such transaction or any document or instrument (including, without limitation, any
intercompany agreement) related to such creditor’s claim. Further, while the Debtors have
included the results of Uniform Commercial Code searches, the listing of such results is not nor
shall it be deemed an admission as to the validity of any such lien. Conversely, the Debtors made
reasonable, good faith efforts to include all liens on Schedule D, but may have inadvertently
omitted to include an existing lien because of, among other things, the possibility that a lien may
have been imposed after the Uniform Commercial Code searches were performed or a vendor may
not have filed the requisite perfection documentation. Moreover, the Debtors have not included on
Schedule D parties that may believe their Claims are secured through setoff rights or inchoate
statutory lien rights. Although there are multiple parties that may hold a portion of, or a beneficial
interest in, the debt included in the Debtors’ prepetition secured credit facility and secured loan,
only the administrative agents have been listed for purposes of Schedule D. The amounts listed as
outstanding under the Debtors’ prepetition loan facilities reflect approximate amounts as of the
Petition Date.

        In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with respect
to scheduled claims of other Debtors, and no claim set forth on Schedule D of any Debtor is
intended to acknowledge claims of creditors that are otherwise satisfied or discharged by other
entities. The descriptions provided in Schedule D are intended only as a summary. Reference to
the applicable loan agreements and related documents is necessary for a complete description of
the collateral and the nature, extent, and priority of any liens. Nothing in the Global Notes or the
Schedules and Statements shall be deemed a modification or interpretation of the terms of such
agreements.

        Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
collateral relating to the debt contained on Schedule D are contained in the Declaration of Stephen
Coulombe, Chief Restructuring Officer of Gymboree Group, Inc., in Support of Chapter 11
Petitions and First Day Motions [Docket No. 11].

       In Schedule D, the Debtors’ prepetition loans are listed at their full principal amount plus
accrued interest as of the Petition Date. Schedule E/F does not include a potential deficiency claim
that may result from a partial recovery.

       Although the Debtors in these cases are distinct from the debtors in the Prior Cases, the
Debtors have attempted to include all creditors from the Prior Cases in the Schedules and
Statements of the Debtors. Accordingly, the Debtors have listed and carried forward any claims
that would have been included in the Schedule of a debtor from the Prior Cases in the Schedule of
the applicable Debtor in these cases.



                                                 13
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                  Document      Page 15 of 49


Specific Notes Regarding Schedule E/F

       1.      Creditors Holding Priority Unsecured Claims. The listing of any claim on Schedule
E/F does not constitute an admission by the Debtors that such claim is entitled to priority treatment
under section 507 of the Bankruptcy Code. The Debtors reserve all of their rights to dispute the
amount and/or the priority status of any claim on any basis at any time.

Schedule E/F for certain Debtors includes claims of former employees, including claims for
accrued and unpaid flexible time off. As reflected in the Debtors’ Schedule E/F, the Debtors are
not able to determine the portion of claims for flexible time off owed to former employees that is
entitled to priority treatment under section 507 of the Bankruptcy Code.

Certain of the claims listed on the Debtors’ Schedule E/F are claims owing to various governmental
and taxing authorities to which the Debtors may potentially be liable. However, certain of such
claims may be subject to on-going audits and the Debtors are otherwise unable to determine with
certainty the amount of many, if not all, of the remaining claims listed on Schedule E/F. Therefore,
the Debtors have listed all such claims as unknown in amount, pending final resolution of on-going
audits or other outstanding issues.

       2.     Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
reasonable best efforts to list all general unsecured claims against the Debtors on Schedule E/F
based upon the Debtors’ existing books and records.

Schedule E/F does not include certain deferred credits, deferred charges, deferred liabilities,
accruals, or general reserves. Such amounts are general estimates of liabilities and do not represent
specific claims as of the Petition Date; however, such amounts are reflected on the Debtors’ books
and records as required in accordance with GAAP. Such accruals are general estimates of liabilities
and do not represent specific claims as of the Petition Date. Schedule E/F does not include certain
reserves for potential unliquidated contingencies that historically were carried on the Debtors’
books as of the Petition Date; such reserves were for potential liabilities only and do not represent
actual liabilities as of the Petition Date.

The claims listed in Schedule E/F arose or were incurred on various dates. In certain instances, the
date on which a claim arose is an open issue of fact. Determining the date upon which each claim
in Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
therefore, the Debtors do not list a date for each claim listed on Schedule E/F. Schedule E/F
contains information regarding potential and pending litigation involving the Debtors. In certain
instances, the Debtor that is the subject of the litigation is unclear or undetermined. To the extent
that litigation involving a particular Debtor has been identified, however, such information is
contained in the Schedule for that Debtor.

Schedule E/F reflects the prepetition amounts owing to counterparties to executory contracts and
unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of an executory contract or unexpired lease.




                                                 14
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                  Document      Page 16 of 49


In addition, Schedule E/F does not include rejection damage claims of the counterparties to the
executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

Except in certain limited circumstances, the Debtors have not scheduled contingent and
unliquidated liabilities related to guaranty obligations on Schedule E/F. Such guaranties are,
instead, listed on Schedule H.

The claims of individual creditors for, among other things, goods, services, or taxes listed on the
Debtors’ books and records may not reflect credits or allowances due from such creditors.

The Debtors reserve all of their rights in respect of such credits or allowances. The dollar amounts
listed may be exclusive of contingent or unliquidated amounts.

Unless the Debtors were required to pay ancillary costs, such as freight, miscellaneous fees and
taxes, such costs are not included in the liabilities scheduled, as such amounts do not represent
actual liabilities of the Debtor.

In the ordinary course of business, certain of the Debtors contract with utility providers to provide
services to their retail stores. In certain instances, the identity of the Debtor that may have been
obligated to pay a given utility before the Petition Date is an open issue of fact. Determining the
correct Debtor would be unduly burdensome and cost prohibitive and, therefore, the Debtors have
instead attempted to include all prepetition amounts owing to utilities on Schedule E/F of Debtor
Gymboree Retail Stores, LLC.

        3.     Schedule – Intercompany. The Debtors maintain business relationships among each
other and with their foreign subsidiary based in Canada (the “Foreign Subsidiary”) resulting in
intercompany receivables and payables in the ordinary course of business. Such Intercompany
Claims arise (a) among the Debtors and (b) between the Debtors and the Foreign Subsidiary
pursuant to prepetition shared services and intercompany trade arrangements, and other
intercompany arrangements. The respective intercompany accounts payable and accounts
receivable are listed at the net amount due to/due from the Debtor as of January 15, 2019 on
Schedule E/F for each Debtor. Intercompany liabilities listed on the Schedules do not reflect any
entries made during the fiscal year close period that relate to charges incurred before the Petition
Date.

        4.      Schedule – Merchant Trade Payables. The Merchant Trade Payables listed on
Schedule E/F contain the pre-petition liability information available to the Debtors as of the date
of filing and do not include invoices that were paid subsequent to the Petition Date related to
prepetition obligations per the Final Order (I) Authorizing the Debtors to Pay Certain Prepetition
Claims of Critical Services Providers and (II) Granting Related Relief (the “Critical Services
Providers Order”) [Docket No. 379].

Furthermore, as part of the relief granted in Critical Services Providers Order, the Debtors will
continue to make payments towards outstanding prepetition obligations to certain service
providers, and the amounts scheduled are subject to change as future payments are made towards
the underlying obligations.


                                                 15
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document      Page 17 of 49




        5.     Schedule –Other Trade Payables. The Other Trade Payables listed on Schedule E/F
contain the pre-petition liability information available to the Debtors as of the date of filing and do
not include invoices that were paid subsequent to the Petition Date related to prepetition
obligations per the: Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
Critical Services Providers and (II) Granting Related Relief (the “Critical Services Providers
Order”) [Docket No. 379] and Final Order (I) Authorizing the Debtors to Pay Prepetition Claims
of Shippers, Warehousemen and Contractors and Import/Export Charges, and (II) Granting
Related Relief [Docket No. 380].




                                                  16
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document      Page 18 of 49


Specific Notes Regarding Schedule G

        1.       Executory Contracts. While the Debtors’ existing books, records, and financial
systems have been relied upon to identify and schedule executory contracts at each of the Debtors,
and although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions, or over inclusions may have occurred. The Debtors do
not make, and specifically disclaim, any representation or warranty as to the completeness or
accuracy of the information set forth on Schedule G. The Debtors hereby reserve all of their rights
to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth in
Schedule G and to amend or supplement Schedule G as necessary. The contracts, agreements, and
leases listed on Schedule G may have expired or may have been modified, amended, or
supplemented from time to time by various amendments, restatements, waivers, estoppel
certificates, letters, memoranda, and other documents, instruments, and agreements that may not
be listed therein despite the Debtors’ use of reasonable efforts to identify such documents. Further,
unless otherwise specified on Schedule G, each executory contract or unexpired lease listed
thereon shall include all exhibits, schedules, riders, modifications, declarations, amendments,
supplements, attachments, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or
unexpired lease, without respect to whether such agreement, instrument or other document is listed
thereon.

       In some cases, the same supplier or provider may appear multiple times on Schedule G.
This multiple listing, if applicable, is intended to reflect distinct agreements between the applicable
Debtor and such supplier or provider.

        In the ordinary course of business, the Debtors may have issued numerous purchase orders
for supplies, product, and related items which, to the extent that such purchase orders constitute
executory contracts, are not listed individually on Schedule G. To the extent that goods were
delivered under purchase orders prior to the Petition Date, vendors’ claims with respect to such
delivered goods are included on Schedule E/F.

        As a general matter, certain of the Debtors’ executory contracts and unexpired leases could
be included in more than one category. In those instances, one category has been chosen to avoid
duplication. Further, the designation of a category is not meant to be wholly inclusive or
descriptive of the entirety of the rights or obligations represented by such contract.

        Certain of the executory contracts and unexpired leases listed on Schedule G may contain
certain renewal options, guarantees of payment, options to purchase, rights of first refusal, right to
lease additional space, and other miscellaneous rights. Such rights, powers, duties, and obligations
are not set forth separately on Schedule G. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of their business, such as easements, rights of
way, subordination, nondisturbance, and atonement agreements, supplemental agreements,
amendments/letter agreements, title agreements, and confidentiality agreements. Such documents
also are not set forth in Schedule G.

       The Debtors hereby reserve all of their rights, claims, and causes of action with respect to
the contracts and agreements listed on Schedule G, including the right to dispute or challenge the


                                                  17
Case 19-30249-KLP          Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34               Desc Main
                                   Document      Page 19 of 49


characterization or the structure of any transaction, document, or instrument related to a creditor’s
claim, to dispute the validity, status, or enforceability of any contract, agreement, or lease set forth
in Schedule G, and to amend or supplement Schedule G as necessary. Inclusion of any agreement
on Schedule G does not constitute an admission that such agreement is an executory contract or
unexpired lease and the Debtors reserve all rights in that regard, including, without limitation, that
any agreement is not executory, has expired pursuant to its terms, or was terminated prepetition.

        In addition, certain of the agreements listed on Schedule G may be in the nature of
conditional sales agreements or secured financings. The presence of a contract or agreement on
Schedule G does not constitute an admission that such contract or agreement is an executory
contract or unexpired lease. Certain of the contracts, agreements, and leases listed on Schedule G
may have been entered into by more than one of the Debtors. Further, the specific Debtor obligor
to certain of the executory contracts or unexpired leases could not be specifically ascertained in
every circumstance. In such cases, the Debtors used their best efforts to determine the correct
Debtor’s Schedule G on which to list such executory contract or unexpired lease.

       In the ordinary course of business, the Debtors have entered into numerous contracts or
agreements, both written and oral, regarding the provision of certain services on a month to month
basis. To the extent such contracts or agreements constitute executory contracts, these contracts
and agreements are not listed individually on Schedule G.

        Certain of the executory contracts may not have been memorialized and could be subject
to dispute; executory agreements that are oral in nature have not been included in Schedule G.

       In the ordinary course of business, the Debtors may have entered into confidentiality
agreements which, to the extent that such confidentiality agreements constitute executory
contracts, are not listed individually on Schedule G.

        Certain of the executory contracts and unexpired leases listed in Schedule G were assigned
to, assumed by, or otherwise transferred to certain of the Debtors in connection with, among other
things, acquisitions by the Debtors.

        The Debtors generally have not included on Schedule G any insurance policies, the
premiums for which have been prepaid. The Debtors submit that prepaid insurance policies are
not executory contracts pursuant to section 365 of the Bankruptcy Code because no further
payment or other material performance is required by the Debtors. Nonetheless, the Debtors
recognize that in order to enjoy the benefits of continued coverage for certain claims under these
policies, the Debtors may have to comply with certain non-monetary obligations, such as the
provision of notice of claims and cooperation with insurers. In the event that the Bankruptcy Court
were to ever determine that any such prepaid insurance policies are executory contracts, the
Debtors reserve all of their rights to amend Schedule G to include such policies, as appropriate.

       In addition, Schedule G does not include rejection damage claims of the counterparties to
the executory contracts and unexpired leases that have been or may be rejected, to the extent such
damage claims exist.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The


                                                  18
Case 19-30249-KLP        Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34            Desc Main
                                 Document      Page 20 of 49


Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission.

        Certain of the agreements listed on Schedule G may have been entered into by or on behalf
of more than one of the Debtors. Additionally, the specific Debtor obligor(s) to certain of the
agreements could not be specifically ascertained in every circumstance. In such cases, the Debtors
have made reasonable efforts to identify the correct Debtors’ Schedule G on which to list the
agreement and, where a contract party remained uncertain, such agreements may have been listed
on a different Debtor’s Schedule G.




                                               19
Case 19-30249-KLP        Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34           Desc Main
                                  Document      Page 21 of 49


Specific Notes Regarding Schedule H

Co-Debtors. In the ordinary course of their business, the Debtors pay certain expenses on behalf
of their subsidiaries. The Debtors may not have identified certain guarantees that are embedded in
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments, and other
agreements. Further, certain of the guarantees reflected on Schedule H may have expired or may
no longer be enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the extent
that additional guarantees are identified or such guarantees are discovered to have expired or
become unenforceable.

In the ordinary course of their business, the Debtors may be involved in pending or threatened
litigation and claims arising out of certain ordinary course of business transactions.

These matters may involve multiple plaintiffs and defendants, some or all of whom may assert
cross-claims and counter-claims against other parties. Because such claims are contingent,
disputed, and/or unliquidated, such claims have not been set forth individually on Schedule H.

However, some such claims may be listed elsewhere in the Schedules and Statements.




                                                20
Case 19-30249-KLP         Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34             Desc Main
                                  Document      Page 22 of 49


General Notes Regarding Statements of Financial Affairs

       1.     SOFA Part 1, Questions 1 and 2 - Gross Revenue from Business and Non-Business
Revenue. The Debtors’ Fiscal Year 2017 was for the 4-month period beginning September 29,
2017 and ending February 3, 2018. The Debtors’ current fiscal year is for the 12-month period
ending February 2, 2019.

The Debtors report revenue on a cash basis for the period beginning September 2017, when the
Debtors reorganized and established their current entity structure. Please refer to the SOFA Part
1, Question 1 from the Statements filed in the Prior Cases for revenue detail prior to September
2017.

       2.    SOFA Part 2, Question 3 – Payments or transfers made to creditors within 90 days
preceding commencement of this case. All disbursements are reported on a cash basis.

       3.       SOFA Part 3, Question 7 – Legal actions, administrative proceedings, etc. to which
the debtor is or was a party within one year of commencement of this case. An action may have
been commenced against multiple Debtors. Only the Debtor named in a given case title is the
Debtor for which such case is listed.

Any action commenced by or against The Gymboree Corporation has been assumed to be pending
in the name of Debtor Gymboree Group, Inc., and any action commenced by or against Gymboree
Retail Stores, Inc. has been assumed to be pending in the name of Debtor Gymboree Retail Stores,
LLC.

        4.     SOFA Part 6, Question 13 – Property transferred outside ordinary course of
business within 2 years preceding commencement of this case. On July 15, 2016, the Debtors’
predecessors in interest consummated a transaction (the “Play & Music Transaction”) to sell all
the equity of affiliate Gymboree Play Programs, Inc. (“GPPI”), together with assignments and
licenses to certain intellectual property used in connection with the Gymboree Play & Music
business, to Zeavion, a Singapore-based investment group. Upon closing the Play & Music
Transaction, Zeavion acquired the entire Gymboree Play & Music enterprise, including its central
operations and centers in North America.

As part of the plan of reorganization confirmed in the Prior Cases that became effective in
September 2017, Debtor Gymboree Group, Inc. purchased substantially all of the assets of The
Gymboree Corporation, including its subsidiaries. Please refer to the organization documents and
asset purchase agreement filed in connection with such plan in the Prior Cases for additional details
regarding this transaction.

       5.       SOFA Part 13, Question 17 – This does not include any welfare benefit or severance
plan subject to ERISA, and includes only tax-qualified plans subject to ERISA.

        6.     SOFA Part 10, Question 20 – Off-premises storage, used within 1 year preceding
commencement of this case. As of the Petition Date, approximately 140 shipping containers of the
Debtors’ merchandise were being held by United States Customs and Border Protection due to
certain vendors not submitting or providing the agency with appropriate paperwork. The Debtors



                                                 21
Case 19-30249-KLP         Doc 9     Filed 03/01/19 Entered 03/01/19 21:33:34              Desc Main
                                   Document      Page 23 of 49


expect that the vast majority, if not all, of such containers have been released since the Petition
Date.

        7.      SOFA Part 13, Question 25 – Other businesses in which the Debtor has or has had
an interest. The Debtors reorganized pursuant to a chapter 11 plan of reorganization that became
effective in the Prior Cases in September 2017. Please refer to the SOFAs filed in connection with
the Prior Cases for a more detailed history of interest by entity.

       8.      SOFA Part 13, Question 26a – Bookkeepers and accountants used within 2 years
of commencement of this case. Deloitte LLP performed certain services for the Debtors in fiscal
year 2018, but was not officially engaged at the time such services were rendered.

        9.      SOFA Part 13, Question 26d – Creditors and other parties to whom a financial
statement was issued within 2 years preceding commencement of this case. The Debtors routinely
provide financial statements to banks, customers, suppliers, tax authorities, landlords, factors,
potential investors, and other financial institutions in the ordinary course, as well as in association
with its debt restructuring efforts.

        10.    SOFA Part 13, Question 28 – Current Officers, Directors, Managing Members,
Controlling Shareholders, etc. The Debtors’ officers and directors do not currently hold any shares
in the Debtors, but the company has a management incentive plan.

       11.    SOFA Part 13, Question 30 – Payments, distributions, or withdrawals credited to
an insider within 1 year preceding commencement of this case. Payments listed in these
Statements exclude any health and dental benefits provided, and any employer taxes paid, by the
Debtors.

        12.     SOFA Part 13, Question 31 – Tax Consolidation Group, parent corporation of any
tax consolidation group of which debtor has been a member during the 6 years preceding
commencement of this case. In certain states, the Debtors may also file group returns in which
certain entities are named rather than Gymboree Holding Corp, according to state laws (for
example, “Gymboree Retail Stores, LLC, et al.”).




                                                  22
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                             Desc Main
                                                                     Document      Page 24 of 49


 Fill in this information to identify the case:

 Debtor name         Gymboree Retail Stores, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)         19-30249
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                          $735,164,763.67
       From 2/04/2018 to Filing Date                                                                        Sales (Retail &
                                                                                                   Other    Intercompany)


       For year before that:                                                                       Operating a business                          $370,963,127.15
       From 9/29/2017 to 2/03/2018                                                                          Sales (Retail &
                                                                                                   Other    Intercompany)

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-30249-KLP                       Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                               Desc Main
                                                                     Document      Page 25 of 49
 Debtor       Gymboree Retail Stores, LLC                                                               Case number (if known) 19-30249



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    See Attached SOFA Part 3,                                                                                                 Pending
               Question 7                                                                                                                On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                               Desc Main
                                                                     Document      Page 26 of 49
 Debtor        Gymboree Retail Stores, LLC                                                                 Case number (if known) 19-30249




           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
               Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    See Attached SOFA Part 7, Question 14

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 27 of 49
 Debtor        Gymboree Retail Stores, LLC                                                              Case number (if known) 19-30249



                 Facility name and address                      Nature of the business operation, including type of services         If debtor provides meals
                                                                the debtor provides                                                  and housing, number of
                                                                                                                                     patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Customer Names, Mailing Addresses, Email Addresses, Language
                  Preference,Geographical Data and Credit Card Numbers
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was           Last balance
               Address                                          account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     BANK OF THE WEST                               XXXX-1051                    Checking                 6/13/2018                     Unknown
                 13300 CROSSROADS                                                            Savings
                 PARKWAY                                                                     Money Market
                 LA PUENTA, CA 91746                                                         Brokerage
                                                                                             Other


       18.2.     OLD NATIONAL BANK                              XXXX-1500                    Checking                 7/31/2018                     Unknown
                 2801 EAST BUICK                                                             Savings
                 CADILLAC BLVD.                                                              Money Market
                 BLOOMINGTON, IN 47401                                                       Brokerage
                                                                                             Other


       18.3.     MB FINANCIAL                                   XXXX-6950                    Checking                 7/31/2018                     Unknown
                 3 YORKTOWN CENTER                                                           Savings
                 LOMBARD, IL 60148                                                           Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 28 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249




          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
       See Attached SOFA Part 10, Question                            See Attached SOFA Part                                                      No
       20                                                             10, Question 20                                                             Yes



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                                 Desc Main
                                                                     Document      Page 29 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    GYM-CARD LLC                                     MANAGES GIFT CARD AND                            EIN:         XX-XXXXXXX
             71 STEVENSON ST.                                 MERCHANDISE CREDIT
             SUITE 2200                                       LIABILITIES                                      From-To      9/29/2017-PRESENT
             SAN FRANCISCO, CA 94105


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Andrew North - CFO                                                                                                         11/17/2014-6/10/2017
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105
       26a.2.       Jessica Ross - VP, Controller                                                                                              7/30/2015-6/11/2017
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105
       26a.3.       Liyuan Woo - Interim CFO                                                                                                   6/12/17-12/31/17
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105
       26a.4.       Peter Schmidt - Interim Contro                                                                                             8/28/2017-8/3/2018
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105
       26a.5.       Jon Kimmins - CFO                                                                                                          2/8/18-Present
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105
       26a.6.       Kristine Radhakrishnan - Controller                                                                                        6/18/2018-9/27/18
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 30 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       DELOITTE & TOUCHE, LLP                                                                                                6/12/2017-1/16/2019
                    555 MISSION STREET
                    STE. 1400
                    SAN FRANCISCO, CA 94105

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jon Kimmins - CFO
                    71 STEVENSON ST.
                    SUITE 2200
                    SAN FRANCISCO, CA 94105

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 RETAIL STORES FOR REGION JANIE AND JACK -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
                MONITORED BY 3RD PARTY "DATASCAN")                                          8/14/2016                $2,833,820.76 - Standard Cost

                Name and address of the person who has possession of
                inventory records
                STORE OPERATIONS TEAM
                71 STEVENSON STREET
                SUITE 2200
                San Francisco, CA 94105


       27.2 RETAIL STORES FOR REGION C8 EAST - REGIONAL
       .    MANAGER (PHYSICAL INVENTORIES MONITORED
                BY 3RD PARTY "DATASCAN")                                                    8/28/2016                $207,785.35 - Standard Cost

                Name and address of the person who has possession of
                inventory records
                STORE OPERATIONS TEAM
                71 STEVENSON STREET
                SUITE 2200
                San Francisco, CA 94105




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 31 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3 RETAIL STORES FOR REGION C8 SOUTHWEST -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/21/2016                $10,851,625.54 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.4 RETAIL STORES FOR REGION C8 SOUTHWEST -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $75,933.98 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.5 RETAIL STORES FOR REGION GY CENTRAL -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/21/2016                $3,148,210.53 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.6 RETAIL STORES FOR REGION GY CENTRAL -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $11,345,017.88 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.7 RETAIL STORES FOR REGION GY NORTHEAST -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/21/2016                $3,482,385.54 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 32 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.8 RETAIL STORES FOR REGION GY NORTHEAST -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $10,667,358.29 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.9 RETAIL STORES FOR REGION GY SOUTHEAST -
       .    REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/21/2016                $4,002,632.90 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION GY SOUTHEAST -
       0.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $9,948,342.30 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION GY WEST -
       1.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/21/2016                $4,047,019.14 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION GY WEST -
       2.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $10,994,800.00 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 33 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 RETAIL STORES FOR REGION C8 EAST - REGIONAL
       3.   MANAGER (PHYSICAL INVENTORIES MONITORED
               BY 3RD PARTY "DATASCAN")                                                     8/21/2016                $14,031,893.56 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION JANIE AND JACK -
       4.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           8/28/2016                $7,191,392.84 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION JANIE AND JACK -
       5.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $9,433,860.44 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION C8 EAST - REGIONAL
       6.   MANAGER (PHYSICAL INVENTORIES MONITORED
               BY 3RD PARTY "DATASCAN")                                                     1/21/2018                $5,593,665.34 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION C8 SOUTHWEST -
       7.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $4,909,486.63 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 34 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 RETAIL STORES FOR REGION GY CENTRAL -
       8.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $8,621,185.38 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.1 RETAIL STORES FOR REGION GY NORTHEAST -
       9.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $6,640,755.07 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.2 RETAIL STORES FOR REGION GY SOUTEAST -
       0.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $4,660,831.01 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.2 RETAIL STORES FOR REGION GY WEST -
       1.   REGIONAL MANAGER (PHYSICAL INVENTORIES
               MONITORED BY 3RD PARTY "DATASCAN")                                           1/21/2018                $7,644,960.94 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


       27.2 RETAIL STORES FOR REGION GY CLOSING
       2.   STORES - REGIONAL MANAGER (PHYSICAL
               INVENTORIES MONITORED BY 3RD PARTY
               "DATASCAN")                                                                  1/21/2018                $396,649.99 - Standard Cost

               Name and address of the person who has possession of
               inventory records
               STORE OPERATIONS TEAM
               71 STEVENSON STREET
               SUITE 2200
               San Francisco, CA 94105


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 35 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249



       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       JON KIMMINS                                    GYMBOREE GROUP, INC.                                Director, Chief Financial
                                                      71 STEVENSON STREET, STE. 2200                      Officer and Treasurer
                                                      SAN FRANCISCO, CA 94105
       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       KIMBERLY HOLTZ                                 GYMBOREE GROUP, INC.                                Vice President, General
       MACMILLAN                                      71 STEVENSON STREET, STE. 2200                      Counsel and Secretary
                                                      SAN FRANCISCO, CA 94105
       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       SHAZ KAHNG                                     GYMBOREE GROUP, INC.                                Director, President and Chief
                                                      71 STEVENSON STREET, STE. 2200                      Executive Officer
                                                      SAN FRANCISCO, CA 94105


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       DANIEL GRIESEMER                               GYMBOREE GROUP, INC.                                PRESIDENT AND CEO                9/17/17 - 11/13/18
                                                      71 STEVENSON STREET, STE 2200
                                                      SAN FRANCISCO, CA 94105
       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       DANIEL O'SHAUGHNESSY                           GYMBOREE GROUP, INC.                                TREASURER                        6/5/17 - 7/4/18
                                                      71 STEVENSON STREET, STE 2200
                                                      SAN FRANCISCO, CA 94105
       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       KRISTINE                                       GYMBOREE GROUP, INC.                                CONTROLLER                       6/20/18 - 9/25/18
       RADHAKRISHNAN                                  71 STEVENSON STREET, STE 2200
                                                      SAN FRANCISCO, CA 94105
       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       PETER SCHMIDT                                  GYMBOREE GROUP, INC.                                CONTROLLER                       2/8/18 - 7/30/18
                                                      71 STEVENSON STREET, STE. 2200
                                                      SAN FRANCISCO, CA 94105

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-30249-KLP                         Doc 9           Filed 03/01/19 Entered 03/01/19 21:33:34                            Desc Main
                                                                     Document      Page 36 of 49
 Debtor      Gymboree Retail Stores, LLC                                                                Case number (if known) 19-30249




    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    GIRAFFE HOLDING, INC.                                                                                      EIN:        XX-XXXXXXX

    GYMBOREE HOLDING CORPORATION                                                                               EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 1, 2019

 /s/ Jon W. Kimmins                                                     Jon W. Kimmins
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Signatory

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 13
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                 Case 19-30249-KLP           Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34               Desc Main
                                                                     Document      Page 37 of 49
                                                                      In re Gymboree Retail Stores, LLC
                                                                              Case No. 19-30249
        SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

        CASE TITLE AND CASE NUMBER                NATURE OF CASE                                       COURT OR AGENCY AND LOCATION                         STATUS OF CASE

                                                                                                       US DISTRICT COURT IN THE SOUTHERN
ANNA MARIE DEFEO V. GYMBOREE RETAIL                                                                    DISTRICT OF FLORIDA, 701 CLEMATIS STREET,
STORES LLC CASE NO. 9:18-CV-81048                 ADA CIVIL ACTION                                     ROOM 202, WEST PALM BEACH, FL 33401                  CONCLUDED

ARDEN SILVERMAN DBA CAPITAL ASSET
PROTECTION V. GYMBOREE RETAIL STORES,                                                                  SUPERIOR COURT OF CALIFORNIA, LOS
INC., IN THE SUPERIOR COURT OF CALIFORNIA,                                                             ANGELES COUNTY, 9425 PENFIELD AVE,
LOS ANGELES COUNTY CASE NO. 17A10018       UNPAID CLAIMS                                               CHATSWORTH CA 91311                                  CONCLUDED
DUVUYST, DEBRA V. GYMBOREE RETAIL
STORES, INC., APPROVED FIRE PROTECTION
COMPANY, JACKSON PREMIUM OUTLETS, CPG                                                                  SUPERIOR COURT IN NEW JERSEY, OCEAN
PARTNERS, ET AL.; SUPERIOR COURT OF NEW                                                                COUNTY, RJ HUGHES JUSTICE COMPLEX,
JERSEY, OCEAN COUNTY CASE NO. DOCKET NO.                                                               SUPERIOR COURT CLERK'S OFFICE, PO BOX 971,
OCL-L-3280-12                              WORKERS COMPENSATION                                        TRENTON, NJ 08625-0971                     PENDING

JAHLET V. JONES V. THE FORBES COMPANY LLC                                                              CIRCUIT COURT OF THE NINTH JUDICIAL
D/B/A THE MALL AT MILLENIA; GYMBOREE                                                                   CIRCUIT IN AND FOR ORANGE COUNTY,
RETAIL STORES, INC. AND MAINTENANCE OF                                                                 FLORIDA, CIVIL DIVISION, 425 N. ORANGE AVE,
FLORIDA, INC. CASE NO. 2017-CA-000065-0   PERSONAL INJURY                                              ROOM 310, ORLANDO, FL 32801                  CONCLUDED
                                                                                                       US DISTRICT COURT IN THE SOUTHERN
                                                                                                       DISTRICT OF CALIFORNIA, OFFICE OF THE
MICHELLE LEE V. NORTH COUNTY FAIR L.P., ET.                                                            CLERK, 333 WEST BROADWAY, SUITE 420, SAN
AL CASE NO. 3:18-CV-01920-GPC-MSB           ADA CIVIL ACTION                                           DIEGO, CA 92101                              CONCLUDED
                                                                                                       US DISTRICT COURT FOR THE SOUTHERN
WILLIAM SOLANO V. GYMBOREE RETAIL                                                                      DISTRICT OF FLORIDA, WILKIE D. FERGUSON, JR.
STORES, LLC DBA JANIE AND JACK CASE NO.                                                                US COURTHOUSE, 400 NORTH MIAMI AVENUE,
1:18-CV-25259-KMM                                 ADA CIVIL ACTION                                     MIAMI, FL 33128                              PENDING




                                                                                   1 of 2
                                Case 19-30249-KLP           Doc 9    Filed 03/01/19 Entered 03/01/19 21:33:34               Desc Main
                                                                    Document      Page 38 of 49
                                                                     In re Gymboree Retail Stores, LLC
                                                                             Case No. 19-30249
       SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case

       CASE TITLE AND CASE NUMBER                NATURE OF CASE                                       COURT OR AGENCY AND LOCATION                         STATUS OF CASE
YAN CHANG CHEN V. GYMBOREE RETAIL
STORES, INC. DBA GYMBOREE OUTLET,
SUPERIOR COURT OF CALIFORNIA ALAMEDA                                                                  ALAMEDA COUNTY SUPERIOR COURT, 1225
COUNTY CASE NO. RG 17864850                      PERSONAL INJURY                                      FALLON STREET, OAKLAND, CA 94612                     CONCLUDED




                                                                                  2 of 2
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   39 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State    Zip     Dates of Occupancy
RETAIL STORE NO. 0005           10800 WEST PICO BLVD                                                             LOS ANGELES                  CA         90064 07/30/07 - 01/31/18
RETAIL STORE NO. 0007           2800 NORTH MAIN STREET                                                           SANTA ANA                    CA    92705-6611 03/30/98 - 01/31/18
RETAIL STORE NO. 0024           1815 HAWTHORNE BLVD                                                              REDONDO BEACH                CA         90278 02/24/10 - 01/31/18
RETAIL STORE NO. 0026           1961 CHAIN BRIDGE ROAD, #E1AU                                                    MCLEAN                       VA         22102 08/01/95 - 01/31/18
RETAIL STORE NO. 0030           1025 WESTMINSTER MALL                                                            WESTMINSTER                  CA         92683 10/01/88 - 10/31/17
RETAIL STORE NO. 0060           9774 CAROUSEL CENTER DR.                                                         SYRACUSE                     NY         13290 03/14/91 - 01/31/18
RETAIL STORE NO. 0064           ONE WALDEN GALLERIA                                                              BUFFALO                      NY         14225 06/03/02 - 10/31/17
RETAIL STORE NO. 0067           400 ERNEST W BARRETT PKWY NW                                                     KENNESAW                     GA         30144 03/27/97 - 01/31/18
RETAIL STORE NO. 0068           10 SOUTHDALE CENTER                                                              EDINA                        MN         55435 02/25/02 - 01/31/18
RETAIL STORE NO. 0072           2100 PLEASANT HILL RD.                                                           DULUTH                       GA         30136 10/28/96 - 10/31/17
RETAIL STORE NO. 0074           11700 PRINCETON PIKE                                                             CINCINNATI                   OH         45246 03/30/98 - 10/31/17
RETAIL STORE NO. 0076           1200 MORRIS TURNPIKE                                                             SHORT HILLS                  NJ         07078 03/16/98 - 01/31/18
RETAIL STORE NO. 0078           3000 E. FIRST AVENUE                                                             DENVER                       CO         80206 07/31/95 - 01/31/18
RETAIL STORE NO. 0082           ROUTE 35 & 36                                                                    EATONTOWN                    NJ         07724 05/02/05 - 10/31/17
RETAIL STORE NO. 0089           1006 ROSEDALE CENTER                               SPACE NO. #230                ROSEVILLE                    MN         55113 06/05/13 - 05/29/16
RETAIL STORE NO. 0090           14000 LAKESIDE CIRCLE                                                            STERLING HEIGHTS             MI         48313 04/20/99 - 01/31/18
RETAIL STORE NO. 0092           701 RUSSELL AVENUE                                                               GAITHERSBURG                 MD         20877 11/11/96 - 10/31/17
RETAIL STORE NO. 0101           8687 NORTH CENTRAL EXPRESSWAY                      SPACE E2-750                  DALLAS                       TX         75225 04/21/06 - 04/30/16
RETAIL STORE NO. 0102           4954 GREAT NORTHERN                                                              NORTH OLMSTED                OH         44070 06/29/98 - 10/31/17
RETAIL STORE NO. 0109           1122 FOX VALLEY CENTER                                                           AURORA                       IL         60504 07/28/97 - 01/31/18
RETAIL STORE NO. 0110           811 N. CENTRAL EXPRESSWAY                                                        PLANO                        TX         75075 04/20/98 - 09/30/17
RETAIL STORE NO. 0116           1404 PARHAM RD.                                                                  RICHMOND                     VA         23229 08/02/99 - 10/31/17
RETAIL STORE NO. 0117           18 OAKBROOK CENTER                                 SPACE NO. 18                  OAK BROOK                    IL         60523 08/16/06 - 01/31/17
RETAIL STORE NO. 0120           2126 ABBOTT MARTIN ROAD                                                          NASHVILLE                    TN         37215 06/01/98 - 07/08/18
RETAIL STORE NO. 0131           4500 N. ORACLE ROAD                                                              TUCSON                       AZ         85706 05/17/93 - 01/31/18
RETAIL STORE NO. 0132           1120 MADISON AVE.                                  STORE NO. 5                   NEW YORK                     NY         10016 06/11/93 - 01/31/16
RETAIL STORE NO. 0137           3000 RIVERCHASE DRIVE                                                            HOOVER                       AL         35244 07/28/08 - 01/31/18
RETAIL STORE NO. 0140           273 WEST SHORE PLAZA                                                             TAMPA                        FL         33609 03/29/04 - 10/31/17
RETAIL STORE NO. 0141           37566 W. SIX MILE ROAD                                                           LIVONIA                      MI         48152 03/04/02 - 01/31/18
RETAIL STORE NO. 0145           122 HAWTHORN CENTER                                                              VERNON HILLS                 IL         60061 04/15/96 - 01/31/18
RETAIL STORE NO. 0147           2401 S. STEMONS FREEWAY                                                          LEWISVILLE                   TX         75067 03/16/98 - 09/30/17
RETAIL STORE NO. 0160           1358 CUMBERLAND MALL                                                             ATLANTA                      GA         30339 04/11/99 - 01/31/18
RETAIL STORE NO. 0169           6000 W. MARKHAM ST #3024                                                         LITTLE ROCK                  AR         72205 03/29/99 - 10/31/17
RETAIL STORE NO. 0170           1401 W. ESPLANADE AVE. #502                        SPACE NO. 502                 KENNER                       LA         70065 04/12/94 - 01/31/16
RETAIL STORE NO. 0170           1401 W. ESPLANADE AVE. #502                                                      KENNER                       LA         70065 04/12/94 - 10/31/17
RETAIL STORE NO. 0172           6191 S. STATE STREET                                                             MURRAY                       UT         84107 03/30/15 - 01/31/18
RETAIL STORE NO. 0178           800 N. GREEN RIVER ROAD                                                          EVANSVILLE                   IN         47715 09/13/04 - 01/31/18
RETAIL STORE NO. 0180           7900 SHELBYVILLE ROAD                                                            LOUISVILLE                   KY         40222 04/28/97 - 01/31/18
RETAIL STORE NO. 0182           3299 LINDEN RD.                                                                  FLINT                        MI         48507 05/16/94 - 10/31/17
RETAIL STORE NO. 0201           406 STRATFORD SQUARE                                                             BLOOMINGDALE                 IL         60108 08/10/98 - 10/31/17


                                                                                        1 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   40 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 0211           2058 BURNSVILLE CENTER                                                           BURNSVILLE                   MN          55306      09/27/94 - 10/31/17
RETAIL STORE NO. 0216           1702 SPRING HILL MALL                                                            WEST DUNDEE                  IL          60118      05/09/05 - 10/31/17
RETAIL STORE NO. 0217           1111 CHARLESTON CENTER                                                           CHARLESTON                   WV          25389      09/21/98 - 01/31/18
RETAIL STORE NO. 0221           194 BUCKLAND HILLS DR                                                            MANCHESTER                   CT          06042      10/24/94 - 01/31/18
RETAIL STORE NO. 0226           1571 EAST RIO ROAD                                                               CHARLOTTESVILLE              VA          22901      03/20/95 - 10/31/17
RETAIL STORE NO. 0229           3320 SILAS CREEK PKWY                                                            WINSTON-SALEM                NC          27103      02/06/95 - 10/31/17
RETAIL STORE NO. 0230           2150 NORTHWOODS BLVD.                                                            CHARLESTON                   SC          29418      02/13/95 - 01/31/18
RETAIL STORE NO. 0234           24155 LAGUNA HILLS MALL #1610                      SPACE 1610                    LAGUNA HILLS                 CA          92653      08/01/95 - 01/31/17
RETAIL STORE NO. 0237           1500 SOUTH WILLOW ST.                                                            MANCHESTER                   NH          03103      07/03/95 - 01/31/18
RETAIL STORE NO. 0242           12000 SE 82ND AVE.                                                               PORTLAND                     OR          97086      07/16/07 - 01/31/18
RETAIL STORE NO. 0243           2500 NORTH MAYFAIR RD. SUITE 820                   SPACE NO. 632                 WAUWATOSA                    WI          53226      09/08/03 - 03/31/16
RETAIL STORE NO. 0246           173 TOWNE CENTER CIRCLE                                                          SANFORD                      FL          32773      09/21/95 - 10/31/17
RETAIL STORE NO. 0249           3401 DALE ROAD                                                                   MODESTO                      CA          95356      04/03/95 - 01/31/18
RETAIL STORE NO. 0254           6002 SLIDE RD.                                     G-32                          LUBBOCK                      TX          79414      05/15/17 - 01/31/17
RETAIL STORE NO. 0254           6002 SLIDE RD.                                                                   LUBBOCK                      TX          79414      05/15/17 - 10/31/17
RETAIL STORE NO. 0257           1000 RIVERGATE PARKWAY                                                           GOODLETTSVILLE               TN          37072      09/04/95 - 10/31/17
RETAIL STORE NO. 0259           2700 MIAMISBURG CENTERVILLE RD.                                                  DAYTON                       OH          45459      05/01/95 - 10/31/17
RETAIL STORE NO. 0261           18900 MICHIGAN AVE.                                                              DEARBORN                     MI          48126      08/21/95 - 10/31/17
RETAIL STORE NO. 0264           10123 N. WOLFE RD.                                 2135                          CUPERTINO                    CA          95014      05/01/95 - 03/27/16
RETAIL STORE NO. 0269           3407 CALIFORNIA STREET                                                           SAN FRANCISCO                CA          94118      11/04/95 - 01/31/18
RETAIL STORE NO. 0271           7850 MENTOR AVE. #290                                                            MENTOR                       OH          44060      08/13/95 - 10/31/17
RETAIL STORE NO. 0272           3507 MANCHESTER EXPRESSWAY                                                       COLUMBUS                     GA          31909      05/22/95 - 01/31/18
RETAIL STORE NO. 0273           149 ST. CLAIR SQUARE                                                             FAIRVIEW HEIGHTS             IL          62208      10/30/95 - 10/31/17
RETAIL STORE NO. 0275           10000 CALIFORNIA ST.                                                             OMAHA                        NE          68114      07/03/95 - 07/15/18
RETAIL STORE NO. 0276           11500 MIDLOTHIAN TURNPIKE                                                        RICHMOND                     VA          23235      07/03/95 - 01/31/18
RETAIL STORE NO. 0277           2236 SOUTHLAKE MALL                                                              MERRILLVILLE                 IN          46410      08/14/95 - 10/31/17
RETAIL STORE NO. 0278           1700 WEST INTERNATIONAL SPEEDWAY BLVD                                            DAYTONA BEACH                FL          32114      07/31/95 - 01/31/18
RETAIL STORE NO. 0285           660 EAST BROADWAY                                  SPACE NO. S-154               BLOOMINGTON                  MN          55425      06/20/05 - 01/31/16
RETAIL STORE NO. 0287           3 S. TUNNEL RD.                                    #B-02                         ASHEVILLE                    NC          28805      09/29/95 - 05/15/16
RETAIL STORE NO. 0291           5488 PADRE STAPLES MALL                            SPACE 1406                    CORPUS CHRISTI               TX          78411      02/12/96 - 01/31/17
RETAIL STORE NO. 0295           4200 PORTSMOUTH BLVD.                                                            CHESAPEAKE                   VA          23321      01/12/96 - 10/31/17
RETAIL STORE NO. 0298           1934 NORTH TAMIAMI TRAIL                                                         NAPLES                       FL          34102      11/08/96 - 01/31/18
RETAIL STORE NO. 0300           2800 W. BIG BEAVER ROAD                                                          TROY                         MI          48084      08/15/96 - 09/30/17
RETAIL STORE NO. 0306           2066 FLORENCE MALL                                                               FLORENCE                     KY          41042      02/02/96 - 01/31/18
RETAIL STORE NO. 0308           9401 EAST COLONIAL DRIVE                                                         OCOEE                        FL          34761      10/02/96 - 10/31/17
RETAIL STORE NO. 0311           320 W. KIMBERLY RD.                                                              DAVENPORT                    IA          52805      02/12/96 - 10/31/17
RETAIL STORE NO. 0312           2525 EL CAMINO REAL                                                              CARLSBAD                     CA          92008      03/18/96 - 09/30/17
RETAIL STORE NO. 0314           7701 W. INTERSTATE 40, SUITE 545                                                 AMARILLO                     TX          79121      02/05/96 - 10/31/17
RETAIL STORE NO. 0315           2894 EAST 3RD ST                                                                 BLOOMINGTON                  IN          47401      02/12/96 - 01/31/18
RETAIL STORE NO. 0316           2 GALLERIA MALL DRIVE                                                            EAST TAUNTON                 MA          02780      02/19/96 - 10/31/17


                                                                                        2 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   41 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                          Address1                      Address2                      City                         State    Zip     Dates of Occupancy
RETAIL STORE NO. 0319           2501 WABASH AVE                                                                  SPRINGFIELD                  IL         62704 03/11/96 - 01/31/18
RETAIL STORE NO. 0321           10450 SOUTH STATE ST.                                                            SANDY                        UT         84070 04/22/96 - 10/31/17
RETAIL STORE NO. 0326           270 VALLEY RIVER CENTER                                                          EUGENE                       OR         97401 05/06/96 - 01/31/18
RETAIL STORE NO. 0327           PO BOX 9978                                                                      FARGO                        ND         58106 03/25/96 - 10/31/17
RETAIL STORE NO. 0328           2200 WEST WAR MEMORIAL DRIVE                                                     PEORIA                       IL         61613 04/01/96 - 10/31/17
RETAIL STORE NO. 0331           155 DORSET ST.                                                                   SO. BURLINGTON               VT         05403 04/08/96 - 10/31/17
RETAIL STORE NO. 0334           3001 SOUTH 144TH STREET                                                          OMAHA                        NE         68144 07/29/96 - 01/31/18
RETAIL STORE NO. 0336           CAPITOLA MALL                                                                    CAPITOLA                     CA         95010 05/25/96 - 01/31/18
RETAIL STORE NO. 0342           350 NORTH MILWAUKEE                                                              BOISE                        ID         83704 07/14/96 - 01/31/18
RETAIL STORE NO. 0344           3500 OLEANDER DR                                                                 WILMINGTON                   NC         28403 08/19/96 - 10/31/17
RETAIL STORE NO. 0353           300 SOUTH 24TH ST. WEST                                                          BILLINGS                     MT         59102 07/21/96 - 10/31/17
RETAIL STORE NO. 0354           124 THE MALL AT STEAMTOWN                                                        SCRANTON                     PA         18503 07/22/96 - 10/31/17
RETAIL STORE NO. 0356           7401 MARKET ST. SUITE #727A                                                      YOUNGSTOWN                   OH         44512 07/22/96 - 10/31/17
RETAIL STORE NO. 0360           4568 E. CACTUS ROAD                                                              PHOENIX                      AZ         85032 10/08/96 - 10/31/17
RETAIL STORE NO. 0362           6200 20TH ST.                                                                    VERO BEACH                   FL         32966 11/15/96 - 10/31/17
RETAIL STORE NO. 0368           601-635 HENRY L DRIVE                                                            JOHNSON CITY                 NY         13790 05/21/07 - 10/31/17
RETAIL STORE NO. 0371           4201 NORTH SHILOH DRIVE                                                          FAYETTEVILLE                 AR         72703 02/24/97 - 10/31/17
RETAIL STORE NO. 0372           1551 VALLEY WEST DRIVE                                                           WEST DES MOINES              IA         50266 03/17/97 - 10/31/17
RETAIL STORE NO. 0373           470 LEWIS AVE                                                                    MERIDEN                      CT         06451 11/12/12 - 10/31/17
RETAIL STORE NO. 0378           1133 MALL SAINT VINCENT AVENUE                                                   SHREVEPORT                   LA         71104 03/15/97 - 10/31/17
RETAIL STORE NO. 0380           14045 ABERCORN STREET                              NO. 1514                      SAVANNAH                     GA         31419 03/24/97 - 04/30/16
RETAIL STORE NO. 0381           291 CHESTERFIELD MALL                                                            CHESTERFIELD                 MO         63017 04/07/08 - 10/31/17
RETAIL STORE NO. 0386           6401 BLUEBONNET BOULEVARD                                                        BATON ROUGE                  LA         70809 10/29/97 - 01/31/18
RETAIL STORE NO. 0388           155 EAST TOWNE MALL                                F624                          MADISON                      WI         53704 08/25/97 - 01/31/17
RETAIL STORE NO. 0394           205 WEST BLACKSTOCK ROAD                           SPACE NO. 390                 SPARTANBURG                  SC         29301 02/17/97 - 04/30/17
RETAIL STORE NO. 0395           4300 MEADOWS LANE                                                                LAS VEGAS                    NV         89107 02/10/97 - 01/31/18
RETAIL STORE NO. 0399           3065 ROUTE 50                                                                    SARATOGA SPRINGS             NY         12866 02/10/97 - 01/31/18
RETAIL STORE NO. 0402           3200 SOUTH AIRPORT ROAD WEST                                                     TRAVERSE CITY                MI         49684 03/10/97 - 10/31/17
RETAIL STORE NO. 0406           1500 HARVEY ROAD                                                                 COLLEGE STATION              TX         77840 05/25/98 - 10/31/17
RETAIL STORE NO. 0408           1001 BARNES CROSSING ROAD                                                        TUPELO                       MS         38801 07/12/97 - 10/31/17
RETAIL STORE NO. 0409           1311 BURLINGAME AVENUE                                                           BURLINGAME                   CA         94010 11/21/03 - 06/02/17
RETAIL STORE NO. 0413           801 NORTH CONGRESS AVENUE                                                        BOYNTON BEACH                FL         33426 07/04/97 - 10/31/17
RETAIL STORE NO. 0415           330 BEAVER VALLEY MALL                                                           MONACA                       PA         15061 07/21/97 - 10/31/17
RETAIL STORE NO. 0419           1600 MID-RIVERS MALL                                                             ST. PETERS                   MO    63126-2235 08/04/97 - 10/31/17
RETAIL STORE NO. 0420           6155 EASTEX FREEWAY                                                              BEAUMONT                     TX         77706 08/18/97 - 10/31/17
RETAIL STORE NO. 0422           747 SOUTHGATE PLAZA                                                              SARASOTA                     FL         34239 10/10/97 - 10/31/17
RETAIL STORE NO. 0423           2010 WEST GRAY                                                                   HOUSTON                      TX         77019 09/29/97 - 09/30/17
RETAIL STORE NO. 0424           1635 RIVER VALLEY CIRCLE                                                         LANCASTER                    OH         43130 09/08/97 - 10/31/17
RETAIL STORE NO. 0427           309 NORTHGATE MALL                                                               CHATTANOOGA                  TN         37415 06/11/14 - 10/31/17
RETAIL STORE NO. 0428           ONE RIVERSIDE SQUARE                                                             HACKENSACK                   NJ         07601 10/27/97 - 01/31/18


                                                                                        3 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   42 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 0429           1801 SW WANAMAKER                                                                TOPEKA                       KS          66604      10/06/97 - 10/31/17
RETAIL STORE NO. 0431           3700 ATLANTA HIGHWAY                                                             ATHENS                       GA          30606      09/29/97 - 10/31/17
RETAIL STORE NO. 0433           5800 N. BAYSHORE DRIVE                                                           GLENDALE                     WI          53217      11/02/06 - 10/31/17
RETAIL STORE NO. 0438           2000 N. NEIL ST.                                                                 CHAMPAIGN                    IL          61820      11/10/97 - 01/31/18
RETAIL STORE NO. 0448           1350 TRAVIS BLVD.                                                                FAIRFIELD                    CA          94533      02/23/98 - 10/31/17
RETAIL STORE NO. 0449           3929 MCCAIN BLVD.                                                                NORTH LITTLE ROCK            AR          72116      02/23/98 - 01/31/18
RETAIL STORE NO. 0450           2021 NORTH HIGHLAND , STE #B-8                     SPACE # E9                    JACKSON                      TN          38305      03/16/98 - 04/30/17
RETAIL STORE NO. 0451           4801 NORTH UNIVERSITY                                                            PROVO                        UT          84604      08/06/98 - 10/31/17
RETAIL STORE NO. 0452           1000 TURTLE CREEK DRIVE                                                          HATTIESBURG                  MS          39402      03/28/98 - 10/31/17
RETAIL STORE NO. 0454           696 WHITE PLAINS ROAD                                                            SCARSDALE                    NY          10583      02/23/98 - 09/30/17
RETAIL STORE NO. 0456           1701 MCFARLAND BLVD. E.                                                          TUSCALOOSA                   AL          95404      05/15/98 - 10/31/17
RETAIL STORE NO. 0463           500 GALLERIA DRIVE                                                               JOHNSTOWN                    PA          15904      03/23/98 - 01/31/18
RETAIL STORE NO. 0465           5708 DURAND AVE.                                                                 RACINE                       WI          53406      03/16/98 - 10/31/17
RETAIL STORE NO. 0469           900 COMMONS DRIVE                                                                DOTHAN                       AL          36303      05/01/98 - 10/31/17
RETAIL STORE NO. 0478           300 LYCOMING MALL                                                                PENNSDALE                    PA          17756      04/03/06 - 10/31/17
RETAIL STORE NO. 0479           101 NORTH RANGELINE ROAD                                                         JOPLIN                       MO          64801      06/21/98 - 10/31/17
RETAIL STORE NO. 0482           2033 NEWPARK MALL                                                                NEWARK                       CA          94560      11/16/98 - 10/31/17
RETAIL STORE NO. 0483           1600 MILLER TRUNK HWY.                                                           DULUTH                       MN          55811      06/29/98 - 01/08/18
RETAIL STORE NO. 0484           750 SUNLAND PARK DRIVE                                                           EL PASO                      TX          79912      08/03/98 - 10/31/17
RETAIL STORE NO. 0485           1850 ADAMS STREET                                                                MANKATO                      MN          56001      07/13/98 - 01/31/18
RETAIL STORE NO. 0489           2701 DAVID MCLEOD BLVD.                                                          FLORENCE                     SC          29501      06/29/98 - 06/30/17
RETAIL STORE NO. 0493           1822 W. MICHIGAN AVE., #822                                                      JACKSON                      MI          49202      07/14/98 - 10/31/17
RETAIL STORE NO. 0494           714 SOUTHEAST GREENVILLE BLVD                                                    GREENVILLE                   NC          27858      08/10/98 - 10/31/17
RETAIL STORE NO. 0495           3400 FOREST DRIVE                                                                COLUMBIA                     SC          29204      08/03/98 - 10/31/17
RETAIL STORE NO. 0497           1600 NORTH RIVERSIDE AVENUE                                                      MEDFORD                      OR          97501      07/27/98 - 10/31/17
RETAIL STORE NO. 0498           1900 PRESTON ROAD                                                                PLANO                        TX          75093      09/08/14 - 10/31/17
RETAIL STORE NO. 0499           250 WEST PARK MALL                                                               CAPE GIRARDEAU               MO          63703      10/12/98 - 10/31/17
RETAIL STORE NO. 0504           50 FOX RUN ROAD BOX 43                                                           NEWINGTON                    NH          03801      08/30/98 - 01/31/18
RETAIL STORE NO. 0507           3433 WEST MAIN STREET                                                            NORMAN                       OK          73072      08/30/98 - 01/31/18
RETAIL STORE NO. 0510           225 CAPITAL MALL                                                                 OLYMPIA                      WA          98502      08/31/98 - 10/31/17
RETAIL STORE NO. 0513           2910 PINE LAKE ROAD                                                              LINCOLN                      NE          68516      11/18/98 - 10/31/17
RETAIL STORE NO. 0514           2200 N. MAPLE AVE                                                                RAPID CITY                   SD          57701      08/31/98 - 10/31/17
RETAIL STORE NO. 0515           600 PINE STREET                                                                  SEATTLE                      WA          98101      05/04/09 - 10/31/17
RETAIL STORE NO. 0516           1200 HIGHWAY 22 EAST                               SPACE #722                    PHILLIPSBURG                 NJ          08865      08/03/01 - 05/31/17
RETAIL STORE NO. 0517           4350 24TH AVE.                                                                   FORT GRATIOT                 MI          48059      06/29/98 - 10/31/17
RETAIL STORE NO. 0521           1400 DELL RANGE BLVD.                                                            CHEYENNE                     WY          82009      08/25/98 - 10/31/17
RETAIL STORE NO. 0523           1530 BONITA LAKES CIRCLE                                                         MERIDIAN                     MS          39301      10/04/98 - 10/31/17
RETAIL STORE NO. 0532           2020 LAYTON HILLS MALL                                                           LAYTON                       UT          84041      09/03/98 - 10/17/17
RETAIL STORE NO. 0537           10101 BROOK ROAD/ #408                                                           GLENN ALLEN                  VA          23060      10/06/98 - 10/31/17
RETAIL STORE NO. 0543           300 MONTICELLO AVENUE #185                                                       NORFOLK                      VA          23510      03/12/99 - 01/31/18


                                                                                        4 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   43 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State    Zip     Dates of Occupancy
RETAIL STORE NO. 0545           3575 MAPLE AVENUE #506                                                           ZANESVILLE                   OH         43701 09/28/98 - 10/31/17
RETAIL STORE NO. 0546           14700 EAST INDIANA AVE                                                           SPOKANE                      WA         99216 10/12/98 - 01/31/18
RETAIL STORE NO. 0547           2424 US HWY 6 & 50, UNIT 330                                                     GRAND JUNCTION               CO         81505 10/04/98 - 10/31/17
RETAIL STORE NO. 0551           1201 BOSTON POST ROAD                                                            MILFORD                      CT         06460 10/12/98 - 09/30/17
RETAIL STORE NO. 0552           2176 RICHLAND MALL/ C 4A                                                         MANSFIELD                    OH         44906 10/19/98 - 10/31/17
RETAIL STORE NO. 0553           1960 HIGHWAY 70 SE                                                               HICKORY                      NC         28602 11/27/98 - 10/31/17
RETAIL STORE NO. 0559           2300 N. SALISBURY BLVD/ # D105                                                   SALISBURY                    MD         21801 11/15/98 - 10/31/17
RETAIL STORE NO. 0562           4719 COMMONS WAY                                   #F7-A                         CALABASAS                    CA         91302 11/02/06 - 03/31/17
RETAIL STORE NO. 0575           700 S. ROSEMARY AVENUE, SUITE 136                                                WEST PALM BEACH              FL         33401 10/26/00 - 10/31/17
RETAIL STORE NO. 0577           ONE W. FLATIRON CIRCLE                                                           BROOMFIELD                   CO         80021 08/10/00 - 01/31/18
RETAIL STORE NO. 0579           260 EXTON SQUARE PARKWAY                                                         EXTON                        PA         19341 08/28/00 - 01/30/18
RETAIL STORE NO. 0583           2188 EDEN PRAIRE CENTER                                                          EDEN PRAIRE                  MN    55344-5392 08/31/01 - 10/31/17
RETAIL STORE NO. 0584           6121 WEST PARK BLVD, SUITE D116                                                  PLANO                        TX         75093 08/03/01 - 01/31/18
RETAIL STORE NO. 0585           7301 SOUTH SANTA FE DRIVE #514                                                   LITTLETON                    CO         80120 11/08/01 - 10/31/17
RETAIL STORE NO. 0591           4200 CONROY ROAD                                                                 ORLANDO                      FL         32839 10/18/02 - 08/14/17
RETAIL STORE NO. 0592           9200 STONY POINT PARKWAY, SPACE #142                                             RICHMOND                     VA         23235 09/18/03 - 10/31/17
RETAIL STORE NO. 0599           12185 ELM CREEK BLVD                                                             MAPLE GROVE                  MN         55369 08/13/04 - 10/31/17
RETAIL STORE NO. 0601           113 DOGWOOD BLVD, #G-1A                            SPACE G-1                     FLOWOOD                      MS         39232 08/15/03 - 04/30/17
RETAIL STORE NO. 0606           5943 SKY POND DRIVE, SUITE E160                                                  LOVELAND                     CO         80538 10/28/05 - 01/31/18
RETAIL STORE NO. 0607           42 SOUTH COUNTY CENTERWAY                                                        ST. LOUIS                    MO         63129 10/31/03 - 06/30/17
RETAIL STORE NO. 0612           451 EAST ALTAMONTE DR., #1361                                                    ALTAMONTE SPRINGS            FL         60693 11/24/03 - 01/31/18
RETAIL STORE NO. 0614           2300 SIR BARTON WAY                                                              LEXINGTON                    KY         40509 11/14/03 - 01/31/18
RETAIL STORE NO. 0619           7804 ABERCOM STREET                                                              SAVANNAH                     GA         31406 10/31/03 - 01/31/18
RETAIL STORE NO. 0620           30500 STATE HIGHWAY 181                                                          SPANISH FORT                 AL         36527 11/17/04 - 09/30/17
RETAIL STORE NO. 0621           1958 S. RANDALL ROAD                                                             ALGONQUIN                    IL         60102 10/07/04 - 10/31/17
RETAIL STORE NO. 0625           3649 ERIE BLVD EAST                                SPACE 29                      DEWITT                       NY         13214 03/19/04 - 04/30/17
RETAIL STORE NO. 0627           213 SUMMIT BLVD, SPACE F-3                         SPACE #A-5                    BIRMINGHAM                   AL         35243 08/17/05 - 01/31/17
RETAIL STORE NO. 0634           415 PARKWAY PLAZA                                                                EL CAJON                     CA         92020 05/21/04 - 01/31/18
RETAIL STORE NO. 0639           1585 WEST LANE AVENUE                                                            UPPER ARLINGTON              OH         43221 11/17/04 - 09/30/17
RETAIL STORE NO. 0641           6801 NORTHLAKE MALL DRIVE                                                        CHARLOTTE                    NC         28216 09/15/05 - 10/31/17
RETAIL STORE NO. 0643           4300 LEGENDARY DRIVE                                                             DESTIN                       FL         32541 08/01/18 - 10/31/17
RETAIL STORE NO. 0660           15900 LA CANTERA PKWY                                                            SAN ANTONIO                  TX         78256 10/24/08 - 07/31/17
RETAIL STORE NO. 0669           541 ROUTE 130                                                                    HAMILTON                     NJ         08691 05/29/09 - 10/31/17
RETAIL STORE NO. 0674           639 EAST BOUGHTON ROAD                                                           BOLINGBROOK                  IL         60440 04/26/07 - 01/31/18
RETAIL STORE NO. 0676           575 EAST UNIVERSITY PARKWAY                                                      OREM                         UT         84097 05/18/06 - 09/30/17
RETAIL STORE NO. 0681           132 COLONY PLACE                                                                 PLYMOUTH                     MA         02360 09/13/07 - 09/30/17
RETAIL STORE NO. 0682           300 INDIAN LAKE BLVD                                                             HENDERSONVILLE               TN         37075 03/05/08 - 10/31/17
RETAIL STORE NO. 0685           2200 E. WILLIAMS FIELD RD.                                                       GILBERT                      AZ         85295 10/25/07 - 01/31/18
RETAIL STORE NO. 0687           6605 LAS VEGAS BLVD SOUTH N                                                      LAS VEGAS                    NV         89119 11/14/07 - 10/31/17
RETAIL STORE NO. 0689           11200 BROADWAY STREET                                                            PEARLAND                     TX         77584 07/30/08 - 10/31/17


                                                                                        5 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   44 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                          Address1                      Address2                      City                         State    Zip           Dates of Occupancy
RETAIL STORE NO. 0690           1251 US 31 SOUTH                                                                 GREENWOOD                    IN         46142       11/19/06 - 01/31/18
RETAIL STORE NO. 0694           28152 PASEO DRIVE                                                                TAMPA                        FL         33543       10/30/08 - 01/31/18
RETAIL STORE NO. 0696           470-7 TOWN CENTER PLACE                                                          COLUMBIA                     SC         29229       03/08/07 - 01/31/18
RETAIL STORE NO. 0697           1600 PALMETTO GRANDE DRIVE                                                       MT. PLEASANT                 SC         29464       02/08/07 - 10/31/17
RETAIL STORE NO. 0922           11800 W. BROAD STREET                              UNIT 1040                     RICHMOND                     VA         23233       09/04/03 - 01/31/16
RETAIL STORE NO. 0926           252A THE SHOPS OF MISSION VIEJO                                                  MISSION VIEJO                CA         92691       11/09/18 - 01/15/18
RETAIL STORE NO. 0941           10,000 RESEARCH BLVD, ROOM C-02A                                                 AUSTIN                       TX         78759       03/19/04 - 01/31/18
RETAIL STORE NO. 0955           18 OAKBROOK CENTER                                                               OAK BROOK                    IL         60523       08/02/19 - 01/31/30
RETAIL STORE NO. 0956           9563 SW WASHINGTON SQUARE RD.                      SPACE R-3                     TIGARD                       OR         97223       11/17/05 - 01/31/16
RETAIL STORE NO. 0969           3000 184TH STREET SW                                                             LYNNWOOD                     WA         98037       02/08/19 - 01/31/29
RETAIL STORE NO. 0971           7615 WEST FARMINGTON BLVD.                                                       GERMANTOWN                   TN         38138       09/02/05 - 02/09/18
RETAIL STORE NO. 0981           2108 CHESTNUT STREET                                                             SAN FRANCISCO                CA         94123       08/24/06 - 01/31/18
RETAIL STORE NO. 0982           8401 PARK MEADOWS CENTER DR.                       SPACE 2035                    LITTLETON                    CO         80124       11/30/06 - 01/31/17
RETAIL STORE NO. 0988           639 EAST BOUGHTON ROAD                             UNIT 655                      BOLINGBROOK                  IL         60440       04/26/07 - 01/31/16
RETAIL STORE NO. 0991           228 W. HILLCREST DRIVE                                                           THOUSAND OAKS                CA         91360       10/27/06 - 01/31/18
RETAIL STORE NO. 0995           16535 SW FREEWAY                                                                 SUGARLAND                    TX         77479       07/26/07 - 01/31/18
RETAIL STORE NO. 1703           3451 SOUTH DOGWOOD AVENUE                                                        EL CENTRO                    CA         92243       05/23/07 - 10/31/17
RETAIL STORE NO. 1708           14644 ORCHARD PKWY                                                               WESTMINSTER                  CO         80023       04/03/08 - 01/31/18
RETAIL STORE NO. 1713           365 THE BRIDGE STREET                                                            HUNTSVILLE                   AL         35806       11/17/07 - 10/31/17
RETAIL STORE NO. 1717           2548 UNIVERSITY BLVD                                                             HOUSTON                      TX         77005       08/02/07 - 01/31/18
RETAIL STORE NO. 1723           2157 NJ STATE HWY 35                                                             SEA GIRT                     NJ         08750       11/02/07 - 01/31/18
RETAIL STORE NO. 1725           808 W. MAIN AVENUE                                                               SPOKANE                      WA         99201       01/31/08 - 10/31/17
RETAIL STORE NO. 1727           10 MEADOWS CIRCLE DRIVE                                                          LAKE ST. LOUIS               MO         63367       08/23/08 - 10/31/17
RETAIL STORE NO. 1729           24681 CEDAR ROAD                                                                 LYNDHURST                    OH         44124       04/03/08 - 01/31/18
RETAIL STORE NO. 1743           7207 NW 86TH TERRACE                                                             KANSAS CITY                  MO         64153       11/13/08 - 10/31/17
RETAIL STORE NO. 1749           2307 MCMENAMIN STREET                                                            HAMPTON                      VA         23666       03/11/10 - 09/30/17
RETAIL STORE NO. 1753           5959 TRIANGLE TOWN BLVD.                                                         RALEIGH                      NC         27616       07/21/09 - 10/31/17
RETAIL STORE NO. 1755           2529 MAIN STREET                                                                 UNION GAP                    WA         98903       08/26/09 - 10/31/17
RETAIL STORE NO. 1762           11580 SOUTH DISTRICT MAIN DRIVE                                                  SOUTH JORDAN                 UT         84095       03/23/10 - 10/31/17
RETAIL STORE NO. 1764           253 CITY CIRCLE                                                                  PEACHTREE CITY               GA         30269       07/21/10 - 01/31/18
RETAIL STORE NO. 1766           50 SOUTH MAIN ST                                                                 SALT LAKE CITY               UT         84101       03/21/12 - 06/30/18
RETAIL STORE NO. 1767           601 S.E. WYOMING BLVD                                                            CASPER                       WY         82609       07/18/12 - 01/31/18
RETAIL STORE NO. 1772           2318 E. SUNRISE BLD                                                              FORT LAUDERDALE              FL         33304       07/17/13 - 10/31/17
RETAIL STORE NO. 1778           9173 ATLANTIC AVE                                                                DELRAY BEACH                 FL         33446       11/15/13 - 10/31/17
RETAIL STORE NO. 1780           800 REDWOOD HIGHWAY                                                              MILL VALLEY                  CA         94941       03/13/14 - 01/31/18
RETAIL STORE NO. 1783           215 EAST FOOTHILLS PARKWAY                                                       FORT COLLINS                 CO         80525       11/22/15 - 09/30/17
RETAIL STORE NO. 2134           16427 NE 74TH STREET                                                             REDMOND                      WA         98052       07/01/09 - 01/31/18
RETAIL STORE NO. 2135           107 GREENWICH AVE                                                                GREENWICH                    CT         06830       03/11/09 - 01/31/18
RETAIL STORE NO. 2136           6000 WEST GLADES ROAD                                                            BOCA RATON                   FL         33431       03/08/19 - 01/31/30
RETAIL STORE NO. 2137           160 WALT WHITMAN RD.                                                             HUNTINGTON                   NY    11746-4130       05/31/19 - 01/31/30


                                                                                        6 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19         Entered 03/01/19 21:33:34      Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   45 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 2142           4029 THE STRAND EAST                                                             COLUMBUS                     OH          43219      10/02/13 - 01/31/18
RETAIL STORE NO. 2815           306 HIAWATHA BLVD WEST                                                           SYRACUSE                     NY          13204      08/02/12 - 01/31/18
RETAIL STORE NO. 3701           3359 GRAND OAKS                                                                  CORONA                       CA          92881      10/10/12 - 10/31/17
RETAIL STORE NO. 3702           2602 W LOOP 340                                                                  WACO                         TX          76711      10/17/12 - 09/30/17
RETAIL STORE NO. 3703           1976 S. UNIVERSITY DRIVE                                                         DAVIE                        FL          33324      10/17/12 - 10/31/17
RETAIL STORE NO. 3704           3827 NORTH MALL AVENUE., STE #2                                                  FAYETTVILLE                  AR          72703      10/24/12 - 10/31/17
RETAIL STORE NO. 5004           8000 FACTORY SHOPS BLVD.                                                         JEFFERSONVILLE               OH          43128      08/25/05 - 10/31/17
RETAIL STORE NO. 5037           4250 W. ANTHEM WAY                                                               PHOENIX                      AZ          85086      10/26/06 - 10/31/17
RETAIL STORE NO. 5039           32100 LAS VEGAS BLVD SOUTH, #242                                                 PRIMM                        NV          89019      11/19/06 - 10/31/17
RETAIL STORE NO. 5042           246-Q RAINBOW DRIVE                                                              SILVERTHORNE                 CO          80498      11/16/06 - 06/30/17
RETAIL STORE NO. 5068           5555 ST. LOUIS MILLS BLVD                          SPACE 563                     HAZELWOOD                    MO          63042      03/07/07 - 09/28/16
RETAIL STORE NO. 5099           2796 TANGER WAY                                                                  BARSTOW                      CA          92311      02/21/08 - 10/31/17
RETAIL STORE NO. 5104           409 BOARDWALK BLVD                                                               BOSSIER CITY                 LA          71111      08/14/08 - 09/30/17
RETAIL STORE NO. 5111           7401 N. LA CHOLLA BLVD                             SPACE 108                     TUCSON                       AZ          85741      04/17/08 - 02/28/17
RETAIL STORE NO. 5117           3001 SOUTH WASHBURN STREET                                                       OSHKOSH                      WI          54904      07/23/08 - 10/31/17
RETAIL STORE NO. 5135           2400 S. TANGER BLVD                                                              GONZALES                     LA          70737      03/18/09 - 01/31/18
RETAIL STORE NO. 5141           6200 GRAND RIVER, BLDG E                                                         LEEDS                        AL          35094      10/28/10 - 10/31/17
RETAIL STORE NO. 5144           5861 YORK ROAD                                                                   LAHASKA                      PA          18931      05/12/09 - 10/31/17
RETAIL STORE NO. 5145           485 ARSENAL STREET                                                               WATERTOWN                    MA          02472      07/29/09 - 09/30/17
RETAIL STORE NO. 5149           6750 W. FRONTAGE                                                                 MEDFORD                      MN          55049      07/01/09 - 09/30/17
RETAIL STORE NO. 5151           8380 CERILLOS ROAD                                                               SANTA FE                     NM          87507      09/16/09 - 10/31/17
RETAIL STORE NO. 5158           A500 TUSCOLA BLVD                                                                TUSCOLA                      IL          61953      03/03/10 - 10/31/17
RETAIL STORE NO. 5159           2990 COOK ROAD                                                                   WEST BRANCH                  MI          48661      03/03/10 - 10/31/17
RETAIL STORE NO. 5168           200 BASS PRO DR.                                                                 PEARL                        MS          39208      11/14/13 - 10/31/17
RETAIL STORE NO. 5173           38500 TANGER DR                                    214                           NORTH BRANCH                 MN          55056      11/07/12 - 03/28/17
RETAIL STORE NO. 5186           11207 BASS PRO PARKWAY                                                           LITTLE ROCK                  AR          72210      10/15/15 - 10/31/17
RETAIL STORE NO. 5606           314 FLAT ROCK PLACE                                                              WESTBROOK                    CT          06498      11/23/11 - 10/31/17
RETAIL STORE NO. 5611           2400 S. TANGER BLVD                                                              GONZALES                     LA          70737      08/22/12 - 10/31/17
RETAIL STORE NO. 5617           5050 FACTORY SHOPS BLVD                                                          CASTLE ROCK                  CO          80108      10/09/13 - 01/31/18
RETAIL STORE NO. 6015           2200 EASTRIDGE LOOP                                                              SAN JOSE                     CA          95122      10/23/07 - 10/31/17
RETAIL STORE NO. 6017           7830 VIA DEL RIO                                                                 FRESNO                       CA          93720      10/18/07 - 01/31/18
RETAIL STORE NO. 6021           3710 ROUTE 9                                                                     FREEHOLD                     NJ          07728      04/10/08 - 01/31/18
RETAIL STORE NO. 6033           14000 LAKESIDE CIRCLE                                                            STERLING HEIGHTS             MI          48313      09/25/08 - 01/31/18
RETAIL STORE NO. 6053           1105 WALNUT STREET                                                               CARY                         NC          27511      08/05/09 - 10/31/17
RETAIL STORE NO. 6054           4954 GREAT NORTHERN                                                              NORTH OLMSTED                OH          44070      08/04/09 - 10/31/17
RETAIL STORE NO. 6055           848 SOUTHPARK CENTER                                                             STRONGSVILLE                 OH          44136      07/29/09 - 10/31/17
RETAIL STORE NO. 6057           10450 SOUTH STATE ST.                                                            SANDY                        UT          84070      07/22/09 - 10/31/17
RETAIL STORE NO. 6062           116 STATE STREET                                                                 SOUTHLAKE                    TX          76092      08/04/09 - 09/30/17
RETAIL STORE NO. 6066           630 LEGACY PLACE                                                                 DEDHAM                       MA          02026      09/17/09 - 10/31/17
RETAIL STORE NO. 6068           1111 CHARLESTON CENTER                                                           CHARLESTON                   WV          25389      07/29/09 - 10/31/17


                                                                                         7 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19         Entered 03/01/19 21:33:34      Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   46 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 6077           401 NE NORTHGATE WAY                                                             SEATTLE                      WA          98125      11/18/09 - 01/31/18
RETAIL STORE NO. 6086           291 CHESTERFIELD MALL                                                            CHESTERFIELD                 MO          63017      02/24/10 - 10/31/17
RETAIL STORE NO. 6087           2300 BERNADETTE DRIVE                                                            COLUMBIA                     MO          65023      03/31/10 - 01/31/18
RETAIL STORE NO. 6092           14700 EAST INDIANA AVE                                                           SPOKANE                      WA          99216      03/24/10 - 01/31/18
RETAIL STORE NO. 6101           3700 RIVERTOWN PKWY SW                                                           GRANDVILLE                   MI          49418      04/07/10 - 01/31/18
RETAIL STORE NO. 6106           650 SPOTSYLVANIA MALL                                                            FREDERICKSBURG               VA          22407      03/24/10 - 10/31/17
RETAIL STORE NO. 6107           5256 ROUTE 30 EAST                                                               GREENSBURG                   PA          15601      03/23/10 - 01/31/18
RETAIL STORE NO. 6110           5800 NORTHGATE MALL                                                              SAN RAFAEL                   CA          94903      04/06/10 - 10/31/17
RETAIL STORE NO. 6119           701 RUSSELL AVENUE                                                               GAITHERSBURG                 MD          20877      07/06/10 - 10/31/17
RETAIL STORE NO. 6125           1025 WESTMINSTER MALL                                                            WESTMINSTER                  CA          92683      07/07/10 - 10/31/17
RETAIL STORE NO. 6136           218 YORKTOWN                                                                     LOMBARD                      IL          60148      07/07/10 - 10/31/17
RETAIL STORE NO. 6139           3155 28TH STREET SE                                                              GRAND RAPIDS                 MI          49512      06/06/10 - 01/31/18
RETAIL STORE NO. 6140           622 CAPITAL CITY MALL DRIVE                        UNIT 622                      CAMP HILL                    PA          17011      05/18/10 - 01/07/16
RETAIL STORE NO. 6147           730 ALBERTA DRIVE                                                                AMHERST                      NY          14226      08/27/10 - 10/31/17
RETAIL STORE NO. 6153           14300 CLAY TERRACE BLVD                                                          CARMEL                       IN          46032      11/10/10 - 08/26/18
RETAIL STORE NO. 6162           5580 GOOD LANE                                     UNIT 926                      ATLOONA                      PA          16602      10/19/10 - 05/31/17
RETAIL STORE NO. 6165           1710 BRIARGATE BLVD, SPACE #484                    484                           COLORADO SPRINGS             CO          80920      10/06/10 - 05/27/17
RETAIL STORE NO. 6176           457 GREECE RIDGE CENTER DR                                                       ROCHESTER                    NY          14626      11/17/10 - 10/31/17
RETAIL STORE NO. 6183           2525 MEADOWBROOK MALL                                                            BRIDGEPORT                   WV          26330      11/17/10 - 10/31/17
RETAIL STORE NO. 6185           714 SOUTHEAST GREENVILLE BLVD                                                    GREENVILLE                   NC          27858      12/03/10 - 10/31/17
RETAIL STORE NO. 6186           3750 PALISADES CENTER                                                            WEST NYACK                   NY          10994      04/06/11 - 10/31/17
RETAIL STORE NO. 6187           50 HOLYOKE ST                                                                    HOLYOKE                      MA          01040      04/09/11 - 10/31/17
RETAIL STORE NO. 6188           5207 BRODIE LANE                                   SUITE 145                     AUSTIN                       TX          78745      07/25/12 - 01/31/16
RETAIL STORE NO. 6190           5725 JOHNSTON ST                                                                 LAFAYETTE                    LA          70503      04/06/11 - 10/31/17
RETAIL STORE NO. 6191           2221 SHOPPES BLVD.                                                               MOOSIC                       PA          18507      03/29/11 - 10/31/17
RETAIL STORE NO. 6195           6052 TOWNE CENTER LOOP                                                           SOUTHAVEN                    MS          38671      03/09/11 - 10/31/17
RETAIL STORE NO. 6197           3111 MIDWESTERN PKWY                                                             WICHITA FALLS                TX          76308      03/28/11 - 10/31/17
RETAIL STORE NO. 6198           6541 HWY 6 NORTH                                                                 HOUSTON                      TX          77084      04/06/11 - 10/31/17
RETAIL STORE NO. 6206           7207 NW 86TH TERRACE                                                             KANSAS CITY                  MO          64153      04/27/11 - 10/31/17
RETAIL STORE NO. 6211           2058 BURNSVILLE CENTER                                                           BURNSVILLE                   MN          55306      06/08/11 - 10/31/17
RETAIL STORE NO. 6215           2400 ELIDA RD.                                                                   LIMA                         OH          45805      12/12/12 - 10/31/17
RETAIL STORE NO. 6217           300 SOUTH 24TH ST. WEST                                                          BILLINGS                     MT          59102      06/15/11 - 10/31/17
RETAIL STORE NO. 6222           A26 MONROEVILLE MALL                                                             MONROEVILLE                  PA          15146      07/25/11 - 10/31/17
RETAIL STORE NO. 6225           601-635 HENRY L DRIVE                                                            JOHNSON CITY                 NY          13790      07/13/11 - 06/27/17
RETAIL STORE NO. 6226           709 NORTH ALAFAYA TRAIL                            SPACE S-5                     ORLANDO                      FL          32828      07/03/13 - 04/26/17
RETAIL STORE NO. 6231           7501 WEST CERMACK RD                                                             NORTH RIVERSIDE              IL          60546      08/31/11 - 10/31/17
RETAIL STORE NO. 6235           2060 CROSSROADS BLVD, SUITE 254                    254                           WATERLOO                     IA          50702      08/24/11 - 03/31/17
RETAIL STORE NO. 6236           17717 CHENAL PARKWAY                                                             LITTLE ROCK                  AR          72223      08/10/11 - 10/31/17
RETAIL STORE NO. 6242           5555 ST. LOUIS MILLS BLVD                          ROOM 244                      HAZELWOOD                    MO          63042      10/26/11 - 07/26/16
RETAIL STORE NO. 6247           8004 DENTON HIGHWAY #112                                                         WATAUGA                      TX          76148      09/22/11 - 10/31/17


                                                                                         8 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   47 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                        Address1                        Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 6248           1485 POLE LINE RD. E                                                             TWIN FALLS                   ID          83301      03/28/12 - 10/31/17
RETAIL STORE NO. 6250           5600 HARVEY ST                                                                   MUSKEGON                     MI          49444      09/28/11 - 10/31/17
RETAIL STORE NO. 6257           1661 ROCKY MOUNTAIN AVE                            SPACE 302                     LOVELAND                     CO          80538      07/25/12 - 01/31/17
RETAIL STORE NO. 6259           269 GRAND CENTRAL AVE                              269                           VIENNA                       WV          26105      12/02/11 - 04/29/17
RETAIL STORE NO. 6260           3300 CHAMBERS ROAD SOUTH                                                         HORSEHEADS                   NY          14845      12/07/11 - 10/31/17
RETAIL STORE NO. 6261           3736 WEST CENTER PARK DRIVE                                                      WEST JORDAN                  UT          84084      11/16/11 - 10/31/17
RETAIL STORE NO. 6267           495 UNION STREET                                                                 WATERBURY                    CT          06706      03/28/12 - 01/31/18
RETAIL STORE NO. 6271           2154 E COMMONS AVE                                                               CENTENNIAL                   CO          80111      04/25/12 - 10/31/17
RETAIL STORE NO. 6276           4825 FASHION SQUARE MALL                                                         SAGINAW                      MI          48604      04/25/12 - 10/31/17
RETAIL STORE NO. 6278           8123 CITRUS PARK TOWN                                                            TAMPA                        FL          33625      05/09/12 - 10/31/17
RETAIL STORE NO. 6279           3500 S. MERIDIAN                                                                 PUYALLUP                     WA          98373      08/01/12 - 10/31/17
RETAIL STORE NO. 6282           2205 NW ALLIE AVE                                                                HILLSBORO                    OR          97124      05/02/12 - 01/31/18
RETAIL STORE NO. 6286           470 LEWIS AVE                                                                    MERIDEN                      CT          06451      04/20/12 - 10/31/17
RETAIL STORE NO. 6287           21001 NORTH TATUM BLVD                                                           PHOENIX                      AZ          85050      04/25/12 - 10/31/17
RETAIL STORE NO. 6288           5121 S. CALLE SANTA CRUZ                                                         TUCSON                       AZ          85706      04/20/12 - 10/31/17
RETAIL STORE NO. 6289           ONE BELLINGHAM FAIR PKWY                                                         BELLINGHAM                   WA          98226      04/25/12 - 01/31/18
RETAIL STORE NO. 6295           404 HILLSDALE SHOPPING CENTER                      SPACE 2286                    SAN MATEO                    CA          94403      08/18/12 - 05/31/16
RETAIL STORE NO. 6301           2894 EAST 3RD ST                                                                 BLOOMINGTON                  IN          47401      07/18/12 - 01/31/18
RETAIL STORE NO. 6303           9000 HUDSON ROAD                                                                 WOODBURY                     MN           55125     12/05/12 - 10/31/17
RETAIL STORE NO. 6304           21182 SALMON RUN MALL LOOP WEST                                                  WATERTOWN                    NY          13601      06/27/12 - 10/31/17
RETAIL STORE NO. 6307           1 SUSQUEHANNA VALLEY DRIVE                                                       SELINSGROVE                  PA          17870      07/18/12 - 10/31/17
RETAIL STORE NO. 6308           2720 COUNCIL TREE AVE.                                                           FORT COLLINS                 CO          80525      07/25/12 - 10/31/17
RETAIL STORE NO. 6316           8155 W BELL ROAD                                   PLOT 112                      PEORIA                       AZ          85382      10/10/12 - 01/31/17
RETAIL STORE NO. 6319           3373 PRINCETON ROAD                                                              HAMILTON                     OH          45011      09/19/12 - 10/31/17
RETAIL STORE NO. 6320           6270 NORTH POINTE PARKWAY                                                        ALPHARETTA                   GA          30022      09/19/12 - 09/30/17
RETAIL STORE NO. 6324           100 MANHATTAN TOWN CENTER                                                        MANHATTAN                    KS          66502      11/07/12 - 10/31/17
RETAIL STORE NO. 6325           3045 CENTER VALLEY PKWY                                                          CENTER VALLEY                PA          18034      11/19/12 - 10/31/17
RETAIL STORE NO. 6326           4048 EASTGATE DR                                                                 ORLANDO                      FL          32829      10/17/12 - 10/31/17
RETAIL STORE NO. 6332           1958 S. RANDALL ROAD                                                             ALGONQUIN                    IL          60102      01/16/13 - 10/31/17
RETAIL STORE NO. 6336           1600 SARATOGA AVE                                                                SAN JOSE                     CA          95129      12/05/12 - 10/31/17
RETAIL STORE NO. 6338           12766 RIVERDALE DRIVE                              UNIT 29                       COON RAPIDS                  MN          55433      09/26/12 - 01/26/16
RETAIL STORE NO. 6339           2350 SOUTH SERVICE ROAD                                                          MOORE                        OK          73160      02/13/13 - 10/31/17
RETAIL STORE NO. 6340           529 WILMINGTON WEST                                                              GLEN MILLS                   PA          19342      12/05/12 - 06/27/17
RETAIL STORE NO. 6342           134 N. STATION PKWY                                                              FARMINGTON                   UT          84025      10/10/12 - 10/31/17
RETAIL STORE NO. 6349           5741 CHRISTIE AVE                                                                EMERYVILLE                   CA          94608      03/27/13 - 01/31/18
RETAIL STORE NO. 6351           1122 FOX VALLEY CENTER                                                           AURORA                       IL          60504      12/12/12 - 10/31/17
RETAIL STORE NO. 6352           180 MIRACLE MILE DRIVE                                                           ROCHESTER                    NY          14623      01/16/13 - 06/28/17
RETAIL STORE NO. 6354           4304 SUMMIT PLAZA DRIVE                            SPACE D-1A                    LOUISVILLE                   KY          40241      01/16/13 - 01/31/17
RETAIL STORE NO. 6355           1960 HIGHWAY 70 SE                                                               HICKORY                      NC          28602      12/12/12 - 10/31/17
RETAIL STORE NO. 6357           5033 W. 117TH ST.                                  3140                          LEAWOOD                      KS          66211      01/16/13 - 05/31/17


                                                                                        9 of 10
                                        Case 19-30249-KLP          Doc 9    Filed 03/01/19        Entered 03/01/19 21:33:34       Desc Main
                                                                             Document
                                                                             In               PageStores,
                                                                                re Gymboree Retail   48 ofLLC
                                                                                                           49
                                                                                     Case No. 19-30249
                     SOFA Part 7, Question 14 - Previous locations of debtor, all premises occupied and vacated within 3 years preceding commencement of this case



    Description of Location                         Address1                       Address2                      City                         State      Zip         Dates of Occupancy
RETAIL STORE NO. 6358           1533 W. BAY AREA BLVD                                                            WEBSTER                      TX          77598      12/05/12 - 01/31/18
RETAIL STORE NO. 6362           2600 BEACH BLVD.                                                                 BILOXI                       MS          39531      12/05/12 - 10/31/17
RETAIL STORE NO. 6363           60 SMITHFIELD BLVD                                                               PLATTSBURG                   NY          12901      01/23/13 - 10/31/17
RETAIL STORE NO. 6365           3333 TOUHY AVE                                                                   LINCOLNWOOD                  IL          60712      12/05/12 - 10/31/17
RETAIL STORE NO. 6371           300 INDIAN LAKE BLVD                                                             HENDERSONVILLE               TN          37075      03/27/13 - 10/31/17
RETAIL STORE NO. 6373           2950 EAST TEXAS ST.                                                              BOSSIER CITY                 LA          71111      06/26/13 - 10/31/17
RETAIL STORE NO. 6374           1400 DELL RANGE BLVD.                                                            CHEYENNE                     WY          82009      05/22/13 - 10/31/17
RETAIL STORE NO. 6377           2901 BROOK STREET                                                                MISSOULA                     MT          59801      03/27/13 - 09/30/17
RETAIL STORE NO. 6379           2535 EL CAMINO REAL                                                              REDWOOD CITY                 CA          94061      09/18/13 - 01/31/18
RETAIL STORE NO. 6381           2200 N. MAPLE AVE                                                                RAPID CITY                   SD          57701      05/01/13 - 10/31/17
RETAIL STORE NO. 6382           2101 FORT HENRY DR                                                               KINGSPORT                    TN          37664      06/05/13 - 10/31/17
RETAIL STORE NO. 6383           348-150 WEST ARMY TRAIL RD                         ROOM 110                      BLOOMINGDALE                 IL          60108      05/22/13 - 02/25/17
RETAIL STORE NO. 6387           15529 EMERALD WAY                                                                BOWIE                        MD          20716      11/27/13 - 10/31/17
RETAIL STORE NO. 6388           5048 PINNACLE SQUARE SUITE 118                                                   BIRMINGHAM                   AL          35235      05/01/13 - 10/31/17
RETAIL STORE NO. 6389           4155 STATE ROUTE 31                                                              CLAY                         NY          13041      07/31/13 - 10/31/17
RETAIL STORE NO. 6390           3065 ROUTE 50                                                                    SARATOGA SPRINGS             NY          12866      06/12/13 - 10/31/17
RETAIL STORE NO. 6391           6555 E. SOUTHERN AVE                                                             MESA                         AZ          85206      05/01/13 - 10/31/17
RETAIL STORE NO. 6397           1950 EAST 20TH ST.                                                               CHICO                        CA          95928      07/31/13 - 10/31/17
RETAIL STORE NO. 6400           ONE WALDEN GALLERIA                                                              BUFFALO                      NY          14225      10/30/13 - 10/31/17
RETAIL STORE NO. 6403           1 GALLERIA RUN                                                                   MIDDLETOWN                   NY          10941      11/13/13 - 10/31/17
RETAIL STORE NO. 6408           4310 BUFFALO GAP RD                                                              ABILENE                      TX          79606      09/24/13 - 10/31/17
RETAIL STORE NO. 6409           4601 EASTGATE BOULEVARD                                                          CINCINNATI                   OH          45245      07/31/13 - 10/31/17
RETAIL STORE NO. 6411           578 AVIATION RD.                                                                 QUEENSBURY                   NY          12804      11/20/13 - 10/31/17
RETAIL STORE NO. 6413           3111 W. CHANDLER BLVD                                                            CHANDLER                     AZ          85226      10/24/13 - 01/31/18
RETAIL STORE NO. 6414           7014-2298 EAST CAMELBACK RD.                                                     SCOTTSDALE                   AZ          85251      04/04/14 - 10/31/17
RETAIL STORE NO. 6417           27001 US HWY 19 N.                                                               CLEARWATER                   FL          33761      10/23/13 - 10/31/17
RETAIL STORE NO. 6421           1982 W. GRAND RIVER AVE                                                          OKEMOS                       MI          48894      04/30/14 - 10/31/17
RETAIL STORE NO. 6427           6100 O STREET                                                                    LINCOLN                      NE          68505      10/09/14 - 10/31/17




                                                                                       10 of 10
                                    Case 19-30249-KLP         Doc 9     Filed 03/01/19        Entered 03/01/19 21:33:34     Desc Main
                                                                        Document
                                                                       In               PageStores,
                                                                          re Gymboree Retail  49 ofLLC
                                                                                                     49
                                                                               Case No. 19-30249
                                   SOFA Part 10, Question 20 - Off-premises storage used within 1 year preceding commencement of this case



                                                                                                                                                      Debtor Still in
           Storage Facility Name                          Address1                     City             State Zip     Description of Contents         Possession (Yes / No)
                                                                                                                      MERCHANDISE, VISUAL ITEMS AND
3RD AVE                                 1332 3RD AVENUE                                NEW YORK         NY    10021   NEW STORE OPENING MATERIALS     NO
                                                                                                                      MERCHANDISE, VISUAL ITEMS AND
ALLEN PREMIUM OUTLET                    820 WEST STACY ROAD                            ALLEN            TX    75013   NEW STORE OPENING MATERIALS     NO
BELLEVUE SQUARE                         151 BELLEVUE SQUARE                            BELLEVUE         WA    98004   MISC. STORE SUPPLIES            NO
BRIDGEWATER COMMONS                     400 COMMONS WAY                                BRIDGEWATER      NJ    8807    MISC. STORE SUPPLIES            NO
BRIDGEWATER COMMONS                     400 COMMONS WAY                                BRIDGEWATER      NJ    8807    MISC. STORE SUPPLIES            NO
BROADWAY PLAZA                          1275 BROADWAY PLAZA                            WALNUT CREEK     CA    94596   MISC. STORE SUPPLIES            YES
BROADWAY PLAZA                          1275 BROADWAY PLAZA                            WALNUT CREEK     CA    94596   MISC. STORE SUPPLIES            YES
CASTLE ROCK SELF STORAGE                5050 FACTORY SHOPS BLVD                        CASTLE ROCK      CO    80108   NOT AVAILABLE                   YES
CORDOVA MALL                            5100 NORTH 9TH AVE                             PENSACOLA        FL    32504   MISC. STORE SUPPLIES            NO
                                                                                                                      MERCHANDISE, VISUAL ITEMS AND
DANBURY FAIR MALL                       7 BACKUS AVENUE                                DANBURY          CT    6810    NEW STORE OPENING MATERIALS     YES
DEL AMO FASHION CENTER                  21712 HAWTHORNE BLVD                           TORRENCE         CA    90503   MISC. STORE SUPPLIES            NO
DEL AMO FASHION CENTER                  21712 HAWTHORNE BLVD                           TORRENCE         CA    90503   MISC. STORE SUPPLIES            NO
DOLPHIN MALL                            11401 N.W. 12TH STREET                         MIAMI            FL    33172   MISC. STORE SUPPLIES            NO
FARMERS MARKET SELF STORAGE             189 THE GROVE DRIVE                            LOS ANGELES      CA    90036   FIXTURES, HARDWARE, MARKETING   YES
GALLERIA OF MT. LEBANON                 1500 WASHINGTON ROAD                           MT. LEBANON      PA    15228   MISC. STORE SUPPLIES            NO
GLENBROOK SQUARE                        4201 COLDWATER CREEK BLVD                      FT. WAYNE        IN    46805   MISC. STORE SUPPLIES            NO
GLENBROOK SQUARE                        4201 COLDWATER CREEK BLVD                      FT. WAYNE        IN    46805   MISC. STORE SUPPLIES            NO
LAKESIDE MALL (LA)                      3301 VETERANS MEMORIAL BLVD                    METAIRIE         LA    70002   MISC. STORE SUPPLIES            NO
MAYFAIR MALL                            2500 NORTH MAYFAIR RD. SUITE 820               WAUWATOSA        WI    53226   MISC. STORE SUPPLIES            NO
MAYFAIR MALL                            2500 NORTH MAYFAIR RD. SUITE 820               WAUWATOSA        WI    53226   MISC. STORE SUPPLIES            YES
NORTHWOODS MALL (SC)                    2150 NORTHWOODS BLVD.                          CHARLESTON       SC    29418   MISC. STORE SUPPLIES            NO
SANTA ANITA FASHION PARK                400 S. BALDWIN AVENUE                          ARCADIA          CA    91007   MISC. STORE SUPPLIES            NO
SANTA ROSA PLAZA                        1025 SANTA ROSA PLAZA                          SANTA ROSA       CA    95401   MISC. STORE SUPPLIES            YES
SHOPPES AT BUCKLAND HILLS               194 BUCKLAND HILLS DR                          MANCHESTER       CT    6042    MISC. STORE SUPPLIES            NO
                                                                                       SANTA FE                       CONSTRUCTION MATERIALS,
SLS/TECHNICAL TRANSPORTATION            11842 HAMDEN PLACE                             SPRINGS          CA    90670   NEW AND OLD FIXTURES            YES
SNYDER MINI STORAGE                     3401 DALE ROAD                                 MODESTO          CA    95356   FIXTURES, HARDWARE, MARKETING   YES
                                                                                                                      MERCHANDISE, VISUAL ITEMS AND
TYSON'S CORNER                          1961 CHAIN BRIDGE ROAD, #E1AU                  MCLEAN           VA    22102   NEW STORE OPENING MATERIALS     NO
                                                                                                                      MERCHANDISE, VISUAL ITEMS AND
WESTFIELD SANTA ANITA                   400 S. BALDWIN AVENUE                          ARCADIA          CA    91007   NEW STORE OPENING MATERIALS     NO




                                                                                   1 of 1
